Exhibit 10.1

 

Execution Copy

 

AGREEMENT AND PLAN OF MERGER

 

by and among

 

Radius Health, Inc.

MPM Acquisition Corp.

and

RHI Merger Corp.

 

April 25, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

ARTICLE II

MERGER

6

 

 

 

2.1

Effects of Merger

6

 

 

 

2.2

Effect on Radius Capital Stock and Merger Sub Capital Stock

7

 

 

 

2.3

Rights of Holders of Certificates Evidencing Radius Capital Stock

9

 

 

 

2.4

Procedure for Exchange of Radius Capital Stock

10

 

 

 

2.5

Dissenting Shares

12

 

 

 

2.6

Directors and Officers of the Surviving Corporation

12

 

 

 

2.7

Directors and Officers of MPMAC

13

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF RADIUS

13

 

 

 

3.1

Organization and Qualification

13

 

 

 

3.2

Authority Relative to this Agreement; Non-Contravention

13

 

 

 

3.3

No Conflicts

14

 

 

 

3.4

Capitalization

14

 

 

 

3.5

Litigation

15

 

 

 

3.6

No Brokers or Finders

15

 

 

 

3.7

Subsidiaries

15

 

 

 

3.8

Tax Matters

15

 

 

 

3.9

Contracts and Commitments

16

 

 

 

3.10

Affiliate Transactions

17

 

 

 

3.11

Compliance with Laws; Permits

17

 

 

 

3.12

Financial Statements

18

 

 

 

3.13

Books and Records

18

 

 

 

3.14

Real Property

18

 

 

 

3.15

Insurance

18

 

 

 

3.16

No Undisclosed Liabilities

18

 

 

 

3.17

Environmental Matters

19

 

 

 

3.18

Absence of Certain Developments

19

 

 

 

3.19

Employee Benefit Plans

20

 

 

 

3.20

Employees

21

 

 

 

3.21

Proprietary Information and Inventions

21

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(cont.)

 

 

 

Page

 

 

 

3.22

Intellectual Property

21

 

 

 

3.23

Tax-Free Reorganization

22

 

 

 

3.24

Vote Required

23

 

 

 

3.25

Full Disclosure

23

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF MPMAC AND MERGER SUB

23

 

 

 

4.1

Organization and Qualification

23

 

 

 

4.2

Authority Relative to this Agreement; Non-Contravention

23

 

 

 

4.3

No Conflicts

24

 

 

 

4.4

Capitalization

24

 

 

 

4.5

Exchange Act Reports; Financial Statements

25

 

 

 

4.6

Litigation

26

 

 

 

4.7

Subsidiaries

26

 

 

 

4.8

No Brokers or Finders

26

 

 

 

4.9

Tax Matters

26

 

 

 

4.10

Contracts and Commitments

28

 

 

 

4.11

Affiliate Transactions

28

 

 

 

4.12

Compliance with Laws; Permits

28

 

 

 

4.13

Validity of the MPMAC Capital Stock

28

 

 

 

4.14

Books and Records

29

 

 

 

4.15

Real Property

29

 

 

 

4.16

Insurance

29

 

 

 

4.17

No Undisclosed Liabilities

29

 

 

 

4.18

Environmental Matters

29

 

 

 

4.19

Absence of Certain Developments

29

 

 

 

4.20

Employee Benefit Plans

30

 

 

 

4.21

Employees

30

 

 

 

4.22

Proprietary Information and Inventions

30

 

 

 

4.23

Intellectual Property

30

 

 

 

4.24

Tax Free Reorganization

31

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(cont.)

 

 

 

Page

 

 

 

4.25

Full Disclosure

31

 

 

 

ARTICLE V

CONDUCT OF BUSINESS PENDING THE MERGER

31

 

 

 

5.1

Conduct of Business by MPMAC and Merger Sub

31

 

 

 

5.2

Conduct of Business by Radius

32

 

 

 

ARTICLE VI

ADDITIONAL COVENANTS AND AGREEMENTS

32

 

 

 

6.1

Governmental Filings

32

 

 

 

6.2

Expenses

32

 

 

 

6.3

Due Diligence; Access to Information; Confidentiality

33

 

 

 

6.4

Tax Treatment

34

 

 

 

6.5

Press Releases

35

 

 

 

6.6

Securities Reports

35

 

 

 

6.7

Private Placement

35

 

 

 

6.8

Radius Stockholders’ Meeting; Materials to Stockholders

35

 

 

 

6.9

No Solicitation

36

 

 

 

6.10

Failure to Fulfill Conditions

36

 

 

 

6.11

Notification of Certain Matters

37

 

 

 

6.12

Customary Representations, Assumptions and Qualifications

37

 

 

 

ARTICLE VII

CONDITIONS

37

 

 

 

7.1

Conditions to Obligations of Each Party

37

 

 

 

7.2

Additional Conditions to Obligation of MPMAC and Merger Sub

38

 

 

 

7.3

Additional Conditions to Obligation of Radius

39

 

 

 

ARTICLE VIII

TERMINATION

41

 

 

 

8.1

Termination

41

 

 

 

8.2

Effect of Termination

42

 

 

 

ARTICLE IX

GENERAL PROVISIONS

42

 

 

 

9.1

Notices

42

 

 

 

9.2

No Survival

43

 

 

 

9.3

Interpretation

43

 

 

 

9.4

Severability

43

 

 

 

9.5

Amendment

44

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(cont.)

 

 

 

Page

 

 

 

9.6

Waiver

44

 

 

 

9.7

Miscellaneous

44

 

 

 

9.8

Counterparts

44

 

 

 

9.9

Third Party Beneficiaries

44

 

 

 

9.10

Governing Law

44

 

 

 

9.11

Jurisdiction; Service of Process

44

 

 

 

9.12

Disclosure in Schedules

44

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A — Certificate of Merger

Exhibit B — MPMAC Certificate of Designation

Exhibit C — Letter of Transmittal

Exhibit D — Redemption Agreement

Exhibit E — Indemnity Agreement

 

v

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER

 

This Agreement and Plan of Merger (this “Agreement”) is entered into as of
April 25, 2011, by and among Radius Health, Inc., a Delaware corporation
(“Radius”), MPM Acquisition Corp., a Delaware corporation (“MPMAC”), and RHI
Merger Corp., a Delaware corporation (“Merger Sub”).

 

W I T N E S S E T H

 

WHEREAS, the Boards of Directors of Radius, MPMAC and Merger Sub have determined
that it is in the best interests of such corporations and their respective
stockholders to consummate the merger of Merger Sub with and into Radius with
Radius as the surviving corporation (the “Merger”);

 

WHEREAS, MPMAC, as the sole stockholder of Merger Sub, has approved this
Agreement, the Merger and the transactions contemplated by this Agreement
pursuant to action taken by written consent in accordance with the requirements
of the Delaware General Corporation Law (“DGCL”) and the Bylaws of Merger Sub;

 

WHEREAS, pursuant to the Merger, among other things, the outstanding shares of
capital stock of Radius shall be converted into the Merger Consideration (as
hereinafter defined) upon the Effective Time (as hereinafter defined);

 

WHEREAS, the parties to this Agreement intend to adopt this Agreement as a plan
of reorganization within the meaning of Section 368(a) of the Internal Revenue
Code of 1986, as amended (the “Code”), and the regulations promulgated
thereunder, and intend that the Merger and the transactions contemplated by this
Agreement be undertaken pursuant to that plan; and

 

WHEREAS, the parties to this Agreement intend that the Merger qualify as a
“reorganization,” within the meaning of Section 368(a) of the Code, and that
MPMAC, Merger Sub and Radius will each be a “party to a reorganization,” within
the meaning of Section 368(b) of the Code, with respect to the Merger.

 

NOW, THEREFORE, in consideration of the representations, warranties and
covenants contained herein, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

As used herein, the following terms shall have the following meanings (such
meaning to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Affiliate” has the meaning as defined in Rule 12b-2 promulgated under the
Exchange Act, as such regulation is in effect on the date hereof.

 

--------------------------------------------------------------------------------


 

“Certificate of Merger” shall mean the certificate of merger in substantially
the form attached hereto as Exhibit A.

 

“Closing” shall have the meaning as set forth in Section 2.1(c) hereof.

 

“Closing Date” shall have the meaning as set forth in Section 2.1(c) hereof.

 

“Code” has the meaning ascribed thereto in the preambles to this Agreement.

 

“Common Exchange Ratio” shall mean: One (1).

 

“Convertible Securities” shall have the meaning as set forth in
Section 2.2(g) hereof.

 

“Copyrights” has the meaning ascribed thereto in Section 3.22(a).

 

“Delaware General Corporation Law” or “DGCL” shall mean Title 8, Chapter 1 of
the Delaware Code, as amended.

 

“Dissenting Shares” shall have the meaning as set forth in Section 2.5 hereof.

 

“Effective Date” shall have the meaning ascribed thereto in
Section 2.1(c) hereof.

 

“Effective Time” shall have the meaning ascribed thereto in
Section 2.1(c) hereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor law and the rules and regulations promulgated thereunder.

 

“Evaluation Material” shall have the meaning ascribed thereto in Section 6.3(a).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.

 

“GAAP” shall mean United States generally accepted accounting principles as in
effect from time to time.

 

“Intellectual Property” has the meaning ascribed thereto in Section 3.22(a).

 

“Indemnity Agreement” has the meaning ascribed thereto in Section 6.13.

 

“Know-How” has the meaning ascribed thereto in Section 3.22(a).

 

“Knowledge” means, with respect to an individual, that such individual is
actually aware of a particular fact or other matter, with no obligation to
conduct any inquiry or other investigation to determine the accuracy of such
fact or other matter. A Person other than an individual shall be deemed to have
Knowledge of a particular fact or other matter if the officers,

 

2

--------------------------------------------------------------------------------


 

directors or other management personnel of such Person had Knowledge of such
fact or other matter.

 

“Letter of Transmittal” has the meaning ascribed thereto in Section 2.4(a).

 

“Material Adverse Effect” shall, with respect to an entity, mean a material
adverse effect on the business, operations, results of operations or financial
condition of such entity on a consolidated basis.

 

“Merger” shall have the meaning ascribed thereto in the preambles of this
Agreement.

 

“Merger Consideration” means the shares of MPMAC Common Stock and MPMAC
Preferred Stock issuable in connection with the Merger to the holders of Radius
Common Stock and Radius Preferred Stock, respectively, based on the Common
Exchange Ratio and the Preferred Exchange Ratio, respectively.

 

“MPMAC Certificate of Designation” shall mean the certificate of designation
setting forth all of the rights, preferences and other terms of the MPMAC
Preferred Stock in substantially the form attached hereto as Exhibit B.

 

“MPMAC Common Stock” shall mean the common stock, par value $0.0001 per share,
of MPMAC.

 

“MPMAC Financial Statements” shall have the meaning ascribed thereto in
Section 4.5(b).

 

“MPMAC Form 10” shall have the meaning ascribed thereto in Section 4.5(a).

 

“MPMAC Insiders” shall have the meaning ascribed thereto in Section 4.11.

 

“MPMAC Intellectual Property” shall have the meaning ascribed thereto in
Section 4.23.

 

“MPMAC Latest Balance Sheet” shall have the meaning ascribed thereto in
Section 4.17.

 

“MPMAC Permits” shall have the meaning ascribed thereto in Section 4.12(b).

 

“MPMAC Preferred Stock” shall mean, collectively, the MPMAC Series A-1 Stock,
the MPMAC Series A-2 Stock, MPMAC Series A-3 Stock, MPMAC Series A-4 Stock.
MPMAC Series A-5 Stock and MPMAC Series A-6 Stock.

 

“MPMAC Previous Filings” shall have the meaning ascribed thereto in
Section 4.5(a).

 

“MPMAC Professional Fees” shall mean the aggregate amount of fees, costs and
expenses of MPMAC’s attorneys, accountants and other service providers incurred
by MPMAC on or prior to the Effective Date in connection with the preparation
and negotiation of this

 

3

--------------------------------------------------------------------------------


 

Agreement and the Redemption Agreement and the closing of the transactions
contemplated hereby or thereby.

 

“MPMAC Returns” shall have the meaning ascribed thereto in Section 4.9(a).

 

“MPMAC SEC Filings” shall have the meaning ascribed thereto in Section 4.5(a).

 

“MPMAC Series A-1 Stock” shall mean the Series A-1 Preferred Stock, par value
$0.0001 per share, of MPMAC contemplated by the MPMAC Certificate of
Designations.

 

“MPMAC Series A-2 Stock” shall mean the Series A-2 Preferred Stock, par value
$0.0001 per share, of MPMAC contemplated by the MPMAC Certificate of
Designations.

 

“MPMAC Series A-3 Stock” shall mean the Series A-3 Preferred Stock, par value
$0.0001 per share, of MPMAC contemplated by the MPMAC Certificate of
Designations.

 

“MPMAC Series A-4 Stock” shall mean the Series A-4 Preferred Stock, par value
$0.0001 per share, of MPMAC contemplated by the MPMAC Certificate of
Designations.

 

“MPMAC Series A-5 Stock” shall mean the Series A-5 Preferred Stock, par value
$0.0001 per share, of MPMAC contemplated by the MPMAC Certificate of
Designations.

 

“MPMAC Series A-6 Stock” shall mean the Series A-6 Preferred Stock, par value
$0.0001 per share, of MPMAC contemplated by the MPMAC Certificate of
Designations.

 

“Options” shall have the meaning as set forth in Section 2.2(f) hereof.

 

“Patents” has the meaning ascribed thereto in Section 3.22(a).

 

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, governmental
authority or other entity.

 

“Preferred Exchange Ratio” shall mean: One-Tenth (0.1).

 

“Radius Common Stock” means the common stock, par value $0.01, of Radius.

 

“Radius Financial Statements” shall have the meaning as set forth in
Section 3.12 hereof.

 

“Radius Insiders” shall have the meaning as set forth in Section 3.10 hereof.

 

“Radius Intellectual Property” shall have the meaning as set forth in
Section 3.22 hereof.

 

“Radius Latest Balance Sheet” shall have the meaning as set forth in
Section 3.16 hereof.

 

“Radius Permits” shall have the meaning as set forth in Section 3.11(b) hereof.

 

4

--------------------------------------------------------------------------------


 

“Radius Plans” shall have the meaning as set forth in Section 3.19(a) hereof.

 

“Radius Preferred Stock” shall mean, collectively, the Radius Series A-1 Stock,
the Radius Series A-2 Stock, Radius Series A-3 Stock, Radius Series A-4 Stock,
Radius Series A-5 Stock and Radius Series A-6 Stock.

 

“Radius Returns” shall have the meaning as set forth in Section 3.8(a) hereof.

 

“Radius Series A-1 Stock” means the Series A-1 Convertible Preferred Stock, par
value $0.01, of Radius.

 

“Radius Series A-2 Stock” means the Series A-2 Convertible Preferred Stock, par
value $0.01, of Radius.

 

“Radius Series A-3 Stock” means the Series A-3 Convertible Preferred Stock, par
value $0.01, of Radius.

 

“Radius Series A-4 Stock” means the Series A-4 Convertible Preferred Stock, par
value $0.01, of Radius.

 

“Radius Series A-5 Stock” means the Series A-5 Convertible Preferred Stock, par
value $0.01, of Radius.

 

“Radius Series A-6 Stock” means the Series A-6 Convertible Preferred Stock, par
value $0.01, of Radius.

 

“Radius Stockholder Meeting” shall have the meaning ascribed thereto in
Section 6.8 hereof.

 

“Redemption Agreement” shall have the meaning ascribed thereto in Section 6.12.

 

“Representatives” shall have the meaning ascribed thereto in Section 6.3(a).

 

“Requisite Radius Stockholder Vote” shall have the meaning ascribed thereto in
Section 3.2.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, including
the rules and regulations promulgated thereunder.

 

“Stock Option Plan” shall have the meaning as set forth in
Section 2.2(f) hereof.

 

“Stockholder Questionnaire” shall have the meaning ascribed thereto in
Section 6.7.

 

5

--------------------------------------------------------------------------------


 

“Subsidiary” shall, with respect to any Person, mean (i) each corporation in
which such Person owns directly or indirectly fifty percent (50%) or more of the
voting securities of such corporation and (ii) any other Person in which such
Person owns at least a majority voting interest, and shall, in each case, unless
otherwise indicated, be deemed to refer to both direct and indirect subsidiaries
of such Person.

 

“Surviving Company” shall have the meaning ascribed thereto in Article II.

 

“Tax” or “Taxes” (and, with correlative meaning, “Taxable” and “Taxing”) shall
mean any federal, state, local or foreign income, gross receipts, license,
payroll, employment, excise, severance, stamp, occupation, premium, property or
windfall profits taxes, environmental taxes, customs duties, capital stock,
franchise, employees’ income withholding, foreign or domestic withholding,
social security, unemployment, disability, workers’ compensation,
employment-related insurance, real property, personal property, sales, use,
transfer, value added, alternative or add-on minimum or other governmental tax,
fee, assessment or charge of any kind whatsoever including any interest,
penalties or additions to any Tax or additional amounts in respect of the
foregoing.

 

“Trademarks” has the meaning ascribed thereto in Section 3.22(a).

 

“Warrants” shall have the meaning as set forth in Section 2.2(h) hereof.

 

ARTICLE II
MERGER

 

Subject to the satisfaction or waiver of the conditions set forth in
Article VII, at the Effective Time, (i) Merger Sub will merge with and into
Radius, and (ii) Radius will become a wholly-owned subsidiary of MPMAC. The term
“Surviving Company” as used herein shall mean Radius, as a wholly-owned
subsidiary of MPMAC after giving effect to the Merger. The Merger will be
effected pursuant to the Certificate of Merger in accordance with the provisions
of, and with the effect provided in, Section 251 of the DGCL.

 

2.1          Effects of Merger.

 

(a)           From and after the Effective Time and until further amended in
accordance with law, (i) the Certificate of Incorporation of Merger Sub as in
effect immediately prior to the Effective Time shall be the Certificate of
Incorporation of the Surviving Company, except that all references to the name
of the Merger Sub shall be changed to refer to “Radius Health, Inc.” and the
identity of the incorporator shall be deleted, and (ii) the Bylaws of Merger Sub
as in effect immediately prior to the Effective Time shall be the Bylaws of the
Surviving Company.

 

(b)           MPMAC, Radius and Merger Sub, respectively, shall each use its
best efforts to take all such action as may be necessary or appropriate to
effectuate the Merger in accordance with the DGCL at the Effective Time. If at
any time after the Effective Time, any further action is necessary or desirable
to carry out the purposes of this Agreement and to vest

 

6

--------------------------------------------------------------------------------


 

the Surviving Company with full right, title and possession to all properties,
rights, privileges, immunities, powers and franchises of either Radius or Merger
Sub, the officers of the Surviving Company are fully authorized in the name of
MPMAC, Radius and Merger Sub or otherwise to take, and shall take, all such
lawful and necessary action.

 

(c)           Subject to the provisions of Article VII and Article VIII hereof,
the closing (the “Closing”) of the transactions contemplated hereby shall take
place on or before May 13, 2011 (the “Closing Date”), at the offices of Bingham
McCutchen LLP located at One Federal Street, Boston, MA 02110 or such other time
and place as Radius and MPMAC mutually agree at the earliest practicable time
after the satisfaction or waiver of the conditions in Article VII. On the
Closing Date, or as soon thereafter as practicable, to effect the Merger, the
parties hereto will cause the Certificate of Merger to be filed with the
Delaware Secretary of State in accordance with the DGCL. The Merger shall be
effective when the filing of the Certificate of Merger is accepted by the
Delaware Secretary of State (the “Effective Time”). As used herein, the term
“Effective Date” shall mean the date on which the Effective Time occurs.

 

2.2          Effect on Radius Capital Stock and Merger Sub Capital Stock.  To
effectuate the Merger, and subject to the terms and conditions of this
Agreement, at the Effective Time:

 

(a)           Each share of Radius Common Stock issued and outstanding
immediately prior to the Effective Time (other than shares cancelled and
extinguished pursuant to this Section 2.2 and Dissenting Shares) shall
automatically be converted into and exchangeable for one fully paid and
nonassessable share of MPMAC Common Stock;

 

(b)           (i)            Each share of Radius Series A-1 Stock issued and
outstanding immediately prior to the Effective Time (other than shares cancelled
and extinguished pursuant to this Section 2.2 and Dissenting Shares) shall
automatically be converted into and exchangeable for a fraction of a fully paid
and nonassessable share of MPMAC Series A-1 Stock equal to one multiplied by the
Preferred Exchange Ratio;

 

(ii)           Each share of Radius Series A-2 Stock issued and outstanding
immediately prior to the Effective Time (other than shares cancelled and
extinguished pursuant to this Section 2.2 and Dissenting Shares) shall
automatically be converted into and exchangeable for a fraction of a fully paid
and nonassessable share of MPMAC Series A-2 Stock equal to one multiplied by the
Preferred Exchange Ratio;

 

(iii)          Each share of Radius Series A-3 Stock issued and outstanding
immediately prior to the Effective Time (other than shares cancelled and
extinguished pursuant to this Section 2.2 and Dissenting Shares) shall
automatically be converted into and exchangeable for a fraction of a fully paid
and nonassessable share of MPMAC Series A-3 Stock equal to one multiplied by the
Preferred Exchange Ratio;

 

(iv)          Each share of Radius Series A-4 Stock issued and outstanding
immediately prior to the Effective Time (other than shares cancelled and
extinguished pursuant to this Section 2.2 and Dissenting Shares) shall
automatically be converted into and

 

7

--------------------------------------------------------------------------------


 

exchangeable for a fraction of a fully paid and nonassessable share of MPMAC
Series A-4 Stock equal to one multiplied by the Preferred Exchange Ratio;

 

(v)           Each share of Radius Series A-5 Stock issued and outstanding
immediately prior to the Effective Time (other than shares cancelled and
extinguished pursuant to this Section 2.2 and Dissenting Shares) shall
automatically be converted into and exchangeable for a fraction of a fully paid
and nonassessable share of MPMAC Series A-5 Stock equal to one multiplied by the
Preferred Exchange Ratio; and

 

(vi)          Each share of Radius Series A-6 Stock issued and outstanding
immediately prior to the Effective Time (other than shares cancelled and
extinguished pursuant to this Section 2.2 and Dissenting Shares) shall
automatically be converted into and exchangeable for a fraction of a fully paid
and nonassessable share of MPMAC Series A-6 Stock equal to one multiplied by the
Preferred Exchange Ratio;

 

(c)           All shares of Radius Common Stock and Radius Preferred Stock held
at the Effective Time by Radius as treasury stock will be cancelled and
extinguished and no payment will be made with respect to those shares;

 

(d)           Each share of Radius Common Stock and Radius Preferred Stock
issued and outstanding immediately prior to the Effective Time and owned by
Merger Sub or MPMAC, if any, shall be cancelled and extinguished without any
conversion thereof and no payment shall be made with respect thereto;

 

(e)           All shares of common stock, $0.0001 par value per share, of Merger
Sub issued and outstanding immediately prior to the Effective Time will be
converted into and become one validly issued, fully paid and nonassessable share
of common stock of the Surviving Company;

 

(f)            MPMAC shall assume Radius’s 2003 Long-Term Incentive Plan, as
amended (the “Stock Option Plan”) and all of Radius’s rights and obligations
under the outstanding stock options to purchase shares of Radius Common Stock,
pursuant to the Stock Option Plan, granted by Radius on or prior to the
Effective Date, which stock options are disclosed in Schedule 2.2(f) hereto and
have not prior to the Effective Date been exercised, cancelled or terminated nor
expired (collectively the “Options”). The Options shall be assumed in accordance
with the terms and conditions of the Stock Option Plan, except that, from and
after the Effective Time: (i) all actions to be taken under the Stock Option
Plan or the Options by the Board of Directors of Radius or a committee thereof
shall be taken by the Board of Directors of MPMAC or a committee thereof,
(ii) each Option shall evidence the right to purchase a number of shares of
MPMAC Common Stock (rounded to the nearest whole share) equal to the number of
shares of Radius Common Stock into which such Option is exercisable immediately
prior to the Effective Date multiplied by the Common Exchange Ratio, (iii) the
new option price for each share of MPMAC Common Stock issuable upon exercise of
an Option shall be determined by dividing the option exercise price immediately
prior to the Effective Date by the Common Exchange Ratio (rounded to the nearest
cent) and (iv) all references in the Options and the Stock Option Plan to Radius
and Radius Common Stock shall be deemed to be references to MPMAC

 

8

--------------------------------------------------------------------------------


 

and MPMAC Common Stock, respectively, after giving effect to the adjustments
pursuant to clauses (ii) and (iii). Notwithstanding the provisions set forth in
clause (iii) above, with respect to each Option intended to be an “incentive
stock option” under Section 422 of the Code, if the new option price calculated
pursuant to clause (iii) would cause any such Option not to satisfy the
requirements of Section 424(a) of the Code and Treasury Regulation §
1.425-1(a)(1)(i), the new exercise price with respect to that Option will be
increased to the minimum price that it could be and still satisfy the
requirements of that regulation. MPMAC agrees to use its best efforts to take
such other steps as are necessary to ensure that those Options which are deemed
“incentive stock options” under Section 422 of the Code remain “incentive stock
options;”

 

(g)           MPMAC shall assume the rights and obligations under Radius’s
outstanding warrants listed in Schedule 2.2(g) hereof (the “Warrants”), if any,
to purchase shares of Radius Common Stock or Radius Preferred Stock. The
Warrants shall be assumed in accordance with their terms and conditions. Each
Warrant shall, from and after the Effective Time, evidence the right to purchase
a number of shares of MPMAC Common Stock or MPMAC Preferred Stock (rounded to
the nearest whole share) equal to the number of shares of Radius Common Stock or
Radius Preferred Stock into which such Warrant is exercisable immediately prior
to the Effective Date multiplied by the Common Exchange Ratio or Preferred
Exchange Ratio, as applicable. The new exercise price of the Warrants shall be
determined by dividing the exercise price of the Warrants immediately prior to
the Effective Date by the Common Exchange Ratio or Preferred Exchange Ratio, as
applicable. All references in the Warrants to Radius and Radius Common Stock or
Radius Preferred Stock, as the case may be, shall be deemed to be references to
MPMAC and MPMAC Common Stock or MPMAC Preferred Stock, as the case may be,
respectively, after giving effect to the adjustments pursuant to this Section.

 

2.3          Rights of Holders of Certificates Evidencing Radius Capital Stock.

 

(a)           On and after the Effective Date and until surrendered for
exchange, each outstanding stock certificate that immediately prior to the
Effective Date represented shares of Radius Common Stock (except Dissenting
Shares and shares cancelled or extinguished pursuant to Section 2.2(d)) shall be
deemed for all purposes, to evidence ownership of and to represent the number of
whole shares of MPMAC Common Stock into which such shares of Radius Common Stock
shall have been converted pursuant to Section 2.2(a) above. The record holder of
each such outstanding certificate representing shares of Radius Common Stock,
shall, after the Effective Date, be entitled to vote the shares of MPMAC Common
Stock into which such shares of Radius Common Stock shall have been converted on
any matters on which the holders of record of MPMAC Common Stock, as of any date
subsequent to the Effective Date, shall be entitled to vote. In any matters
relating to such certificates of Radius Common Stock, MPMAC may rely
conclusively upon the record of stockholders maintained by Radius containing the
names and addresses of the holders of record of Radius Common Stock on the
Effective Date.

 

(b)           On and after the Effective Date, each share of Radius Preferred
Stock outstanding immediately prior to the Effective Time (except Dissenting
Shares and shares cancelled or extinguished pursuant to Section 2.2(d)), each of
which shall be uncertificated as of the Effective Date, as recorded on the books
and records of Radius, shall be deemed for all

 

9

--------------------------------------------------------------------------------


 

purposes, to evidence ownership of and to represent the number of whole shares
of MPMAC Preferred Stock into which such shares of Radius Preferred Stock shall
have been converted pursuant to Section 2.2(b) above. Shares of the MPMAC
Preferred Stock shall have the terms, rights and preferences substantially set
forth in the Certificate of Designation. The record holder of each such share of
Radius Preferred Stock, shall, after the Effective Date, be entitled to vote the
shares of MPMAC Preferred Stock into which such shares of Radius Preferred Stock
shall have been converted on any matters on which the holders of record of MPMAC
Preferred Stock, as of any date subsequent to the Effective Date, shall be
entitled to vote. In any matters relating to the ownership of Radius Preferred
Stock, MPMAC may rely conclusively upon the record of stockholders maintained by
Radius containing the names and addresses of the holders of record of Radius
Preferred Stock on the Effective Date.

 

2.4          Procedure for Exchange of Radius Capital Stock.

 

(a)           After the Effective Time, holders of certificates theretofore
evidencing outstanding shares of Radius Common Stock (except Dissenting Shares
and shares cancelled or extinguished pursuant to Section 2.2(d)), upon surrender
of such certificates together with the delivery of a letter of transmittal in
the form of Exhibit C hereto (the “Letter of Transmittal”) duly completed and
validly executed in accordance with the instructions thereto to the Secretary of
MPMAC, shall be entitled to receive certificates representing the number of
shares of MPMAC Common Stock into which shares of Radius Common Stock
theretofore represented by the certificates so surrendered are exchangeable as
provided in Section 2.2(a) hereof. MPMAC shall not be obligated to deliver any
such shares of MPMAC Common Stock to which any former holder of shares of Radius
Common Stock is entitled until such holder surrenders the certificate or
certificates representing such shares. Upon surrender, each certificate
evidencing Radius Common Stock shall be cancelled. No certificates or scrip
representing fractional shares of MPMAC Common Stock or MPMAC Preferred Stock
shall be issued in the Merger, and such fractional share interests will not
entitle the owner thereof to vote or to any other rights of a stockholder of the
Surviving Corporation.  Upon surrender of Radius Common Stock or Radius
Preferred Stock, as the case may be, each holder of a fractional MPMAC Common
Stock or MPMAC Preferred Stock interest that would have been issued in the
Merger but for the foregoing sentence shall be paid by MPMAC an amount in cash
equal to the product obtained by multiplying (i) such fractional share interest
to which such holder (after taking into account all fractional share MPMAC
Common Stock or MPMAC Preferred Stock interests, as applicable, then held by
such holder) would otherwise be entitled, by (ii) $8.142. If there is a transfer
of Radius Common Stock ownership which is not registered in the transfer records
of Radius, a certificate representing the proper number of shares of MPMAC
Common Stock may be issued to a person other than the person in whose name the
certificate so surrendered is registered if: (x) upon presentation to the
Secretary of MPMAC, such certificate shall be properly endorsed or otherwise be
in proper form for transfer, (y) the person requesting such payment shall pay
any transfer or other Taxes required by reason of the issuance of shares of
MPMAC Common Stock to a person other than the registered holder of such
certificate or establish to the reasonable satisfaction of MPMAC that such Tax
has been paid or is not applicable, and (z) the issuance of such MPMAC Common
Stock shall not, in the sole discretion of MPMAC, violate the requirements of
the Regulation D “safe harbor” of the Securities Act with respect to the private
placement of MPMAC Common Stock that will result from the Merger.

 

10

--------------------------------------------------------------------------------


 

(b)           For each outstanding share of Radius Preferred Stock recorded on
the books and records of Radius immediately prior to Effective Time (except
Dissenting Shares and shares cancelled or extinguished pursuant to
Section 2.2(d)), MPMAC shall record in its books and records, immediately after
the Effective Time (or as soon thereafter as reasonably practicable), in the
respective name of such holder as set forth in the Radius books and records, the
number of shares of MPMAC Preferred Stock into which the shares of Radius
Preferred Stock are exchangeable as provided in Section 2.2(b) hereof. Upon
surrender of a Letter of Transmittal duly completed and validly executed in
accordance with the instructions thereto to the Secretary of MPMAC, holders of
Radius Preferred Stock shall be entitled to receive certificates representing
the number of shares of MPMAC Preferred Stock into which shares of Radius
Preferred Stock are exchangeable as provided in Section 2.2(b) hereof. If there
is a transfer of Radius Preferred Stock ownership which is not registered in the
transfer records of Radius, the proper number of shares of MPMAC Preferred Stock
subject to such transfer may be recorded in the name of a person other than the
person in whose name the shares so surrendered are registered if: (x) upon
presentation to the Secretary of MPMAC, the transfer of such shares shall be
properly endorsed or otherwise be in proper form for transfer, (y) the person
requesting such payment shall pay any transfer or other Taxes required by reason
of the issuance of shares of MPMAC Preferred Stock to a person other than the
registered holder of such shares or establish to the reasonable satisfaction of
MPMAC that such Tax has been paid or is not applicable, and (z) the issuance of
such MPMAC Preferred Stock shall not, in the sole discretion of MPMAC, violate
the requirements of the Regulation D “safe harbor” of the Securities Act with
respect to the private placement of MPMAC Preferred Stock that will result from
the Merger.

 

(c)           All shares of MPMAC Common Stock and MPMAC Preferred Stock issued
upon the surrender for exchange of Radius Common Stock and Radius Preferred
Stock, respectively, in accordance with the above terms and conditions shall be
deemed to have been issued and paid in full satisfaction of all rights
pertaining to such shares of Radius Common Stock and Radius Preferred Stock,
respectively.

 

(d)           Any shares of MPMAC Common Stock or MPMAC Preferred Stock issued
in the Merger will not be transferable except (1) pursuant to an effective
registration statement under the Securities Act or (2) upon receipt by MPMAC of
a written opinion of counsel for the holder reasonably satisfactory to MPMAC to
the effect that the proposed transfer is exempt from the registration
requirements of the Securities Act and relevant state securities laws.
Restrictive legends shall be placed on all certificates representing shares of
MPMAC Common Stock and MPMAC Preferred Stock, as applicable, issued in the
Merger, substantially as follows:

 

“NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF
THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT (A) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND THE RULES AND REGULATIONS IN EFFECT THEREUNDER AND ALL APPLICABLE
STATE SECURITIES OR

 

11

--------------------------------------------------------------------------------


 

“BLUE SKY” LAWS (SUCH FEDERAL AND STATE LAWS, THE “SECURITIES LAWS”) OR (B) IF
THE CORPORATION HAS BEEN FURNISHED WITH AN OPINION OF COUNSEL FOR THE HOLDER,
WHICH OPINION AND COUNSEL SHALL BE REASONABLY SATISFACTORY TO THE CORPORATION,
TO THE EFFECT THAT SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR
OTHER DISPOSITION IS EXEMPT FROM THE PROVISIONS OF THE SECURITIES LAWS.

 

(e)           In the event any certificate for Radius Common Stock or any
certificate or similar instrument evidencing Radius Preferred Stock, Options,
Warrants or Convertible Securities shall have been lost, stolen or destroyed,
MPMAC shall issue and pay in exchange for such lost, stolen or destroyed
certificate, promptly following its receipt of an affidavit of that fact by the
holder thereof, such shares of the MPMAC Common Stock or MPMAC Preferred Stock,
as applicable, as may be required pursuant to this Agreement; provided, however,
that MPMAC, in its discretion and as a condition precedent to the issuance and
payment thereof, may require the owner of such lost, stolen or destroyed
certificate to deliver a bond in such sum as it may direct as indemnity against
any claim that may be made against MPMAC or any other party with respect to the
certificate alleged to have been lost, stolen or destroyed.

 

2.5          Dissenting Shares.  Shares of capital stock of Radius held by
stockholders of Radius who have properly exercised and preserved appraisal
rights with respect to those shares in accordance with Section 262 of the DGCL
(“Dissenting Shares”) shall not be converted into or represent a right to
receive shares of MPMAC Common Stock or MPMAC Preferred Stock, as applicable,
pursuant to Section 2.2 above, but the holders thereof shall be entitled only to
such rights as are granted by Section 262 of the DGCL. Each holder of Dissenting
Shares who becomes entitled to payment for such shares pursuant to Section 262
of the DGCL shall receive payment therefor from the Surviving Company in
accordance with such laws; provided, however, that if any such holder of
Dissenting Shares shall have effectively withdrawn such holder’s demand for
appraisal of such shares or lost such holder’s right to appraisal and payment of
such shares under Section 262 of the DGCL, such holder or holders (as the case
may be) shall forfeit the right to appraisal of such shares and each such share
shall thereupon be deemed to have been cancelled, extinguished and exchanged, as
of the Effective Time, into and represent the right to receive from MPMAC shares
of MPMAC Common Stock or MPMAC Preferred Stock, as applicable, as provided in
Section 2.2 above. Any payments in respect of Dissenting Shares will be deemed
made by the Surviving Company.

 

2.6          Directors and Officers of the Surviving Corporation.  From and
after the Effective Time, the directors and officers of the Surviving Company
shall be the persons who were directors and officers of Radius immediately prior
to the Effective Time, respectively. These directors and officers of the
Surviving Company shall hold office for the term specified in, and subject to
the provisions contained in, the Certificate of Incorporation and Bylaws of the
Surviving Company and applicable law. If, at or after the Effective Time, a
vacancy shall exist on the board of directors or in any of the offices of the
Surviving Company, such vacancy shall be filled in the manner provided in the
Certificate of Incorporation and Bylaws of the Surviving Company.

 

12

--------------------------------------------------------------------------------


 

2.7          Directors and Officers of MPMAC.  At the Closing, the Board of
Directors of MPMAC shall, subject to compliance with Section 14(f) of the
Exchange Act and Rule 14f-1 promulgated thereunder, take the following action,
to be effective upon the Effective Time: (i) increase the size of the Board of
Directors of MPMAC to seven (7) persons; (ii) elect to the Board of Directors of
MPMAC the persons who were directors of Radius immediately prior to the Closing;
and (iii) appoint as the officers of MPMAC those who were the officers of Radius
immediately prior to the Closing, or, in either case with regard to clauses
(ii) and (iii), such other persons designated by Radius. All of the persons
serving as directors of MPMAC immediately prior to the Closing and will not
continue in such capacity after the Closing shall resign immediately following
the election of the new directors, all subject to compliance with Rule 14f-1
promulgated under the Exchange Act. Subject to applicable law, MPMAC shall take
all action reasonably requested by Radius, but consistent with the Certificate
of Incorporation and Bylaws of MPMAC, that is reasonably necessary to effect any
such election or appointment of the designees of Radius to MPMAC’s Board of
Directors, including promptly hereafter mailing to MPMAC’s stockholders an
information statement containing the information required by Section 14(f) of
the Exchange Act and Rule 14f-1 promulgated thereunder. Radius shall supply
MPMAC all information with respect to it and its nominees, officers, directors
and Affiliates required by such Section 14(f) and Rule 14f-1. The provisions of
this Section 2.7 are in addition to and shall not limit any rights which Radius
or any of its Affiliates may have as a holder or beneficial owner of shares of
capital stock of MPMAC as a matter of law with respect to the election of
directors or otherwise. Immediately after the Effective Time, the
newly-constituted board of directors of MPMAC will appoint the officers of
Radius immediately prior to the Effective Time as the officers of MPMAC. The
newly-appointed directors and officers of MPMAC shall hold office for the term
specified in, and subject to the provisions contained in, the Certificate of
Incorporation and Bylaws of MPMAC and applicable law.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF RADIUS

 

Radius hereby represents and warrants to MPMAC and Merger Sub as follows:

 

3.1          Organization and Qualification.  Radius is, and on the Effective
Date will be, a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and has the requisite
corporate power to carry on its business as now conducted. The copies of the
Certificate of Incorporation and Bylaws of Radius that have been made available
to MPMAC prior to the date of this Agreement are correct and complete copies of
such documents as in effect as of the date hereof, and shall be in effect on the
Effective Date. Radius is, and on the Effective Date will be, licensed or
qualified to do business in every jurisdiction in which the nature of its
business or its ownership of property requires it to be licensed or qualified,
except where the failure to be so licensed or qualified would not have a
Material Adverse Effect on Radius or the Surviving Company.

 

3.2          Authority Relative to this Agreement; Non-Contravention.  The
execution and delivery of this Agreement by Radius and the consummation by
Radius of the transactions

 

13

--------------------------------------------------------------------------------


 

contemplated hereby have been duly authorized by the Board of Directors of
Radius and, except for approval of the Merger and adoption of this Agreement by
the affirmative vote of a majority of votes that holders of the outstanding
shares of Radius Common Stock and Radius Preferred Stock, as applicable, are
entitled to cast (the “Requisite Radius Stockholder Vote”), which will be
obtained prior to Closing, no other corporate proceedings on the part of Radius
are necessary to authorize the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby. This Agreement has been
duly executed and delivered by Radius and, assuming it is a valid and binding
obligation of MPMAC and Merger Sub, constitutes a valid and binding obligation
of Radius enforceable in accordance with its terms except as enforcement may be
limited by general principles of equity whether applied in a court of law or a
court of equity and by bankruptcy, insolvency and similar laws affecting
creditors’ rights and remedies generally. Except for (x) approvals under
applicable Blue Sky laws and filing of Form D with the Securities and Exchange
Commission, and (y) the filing of the Certificate of Merger with the Secretary
of State of Delaware, no authorization, consent or approval of, or filing with,
any public body, court or authority is necessary on the part of Radius for the
consummation by Radius of the transactions contemplated by this Agreement,
except for such authorizations, consents, approvals and filings as to which the
failure to obtain or make the same would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect on Radius or the Surviving Company or
adversely affect the consummation of the transactions contemplated hereby.

 

3.3          No Conflicts.  Radius is not subject to, or obligated under, any
provision of (a) its Certificate of Incorporation or Bylaws, (b) any agreement,
arrangement or understanding, (c) any license, franchise or permit or
(d) subject to obtaining the approvals referred to in the next sentence, any
law, regulation, order, judgment or decree, which would conflict with, be
breached or violated, or in respect of which a right of termination or
acceleration or any security interest, charge or encumbrance on any of its
assets would be created, by the execution, delivery or performance of this
Agreement, or the consummation of the transactions contemplated hereby, other
than any such conflicts, breaches, violations, rights of termination or
acceleration or security interests, charges or encumbrances which, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect on Radius or the Surviving Company.

 

3.4          Capitalization.

 

(a)           The authorized, issued and outstanding shares of capital stock of
Radius as of the date hereof are correctly set forth in Schedule 3.4(a). The
issued and outstanding shares of capital stock of Radius are, and on the
Effective Date will be, duly authorized, validly issued, fully paid and
nonassessable and not issued in violation of any preemptive rights and, to
Radius’s Knowledge, free from any restrictions on transfer (other than
restrictions under the Securities Act or state securities laws) or any option,
lien, pledge, security interest, encumbrance or charge of any kind. Other than
as described in Schedule 3.4(a), Radius has no other equity securities or
securities containing any equity features authorized, issued or outstanding.
Except as set forth in Schedule 3.4(a), there are no agreements or other rights
or arrangements existing which provide for the sale or issuance of capital stock
by Radius and there are no rights, subscriptions, warrants, options, conversion
rights or agreements of any kind outstanding to purchase or otherwise acquire
from Radius any shares of capital stock or other securities of Radius of any
kind, and

 

14

--------------------------------------------------------------------------------


 

there will not be any such agreements prior to or on the Effective Date. There
are, and on the Effective Date there will be, no agreements or other obligations
(contingent or otherwise) which may require Radius to repurchase or otherwise
acquire any shares of its capital stock.

 

(b)           Schedule 3.4(b) contains a list of the names of the owners of
record as of the date of this Agreement of all issued and outstanding shares of
Radius Common Stock and Radius Preferred Stock and the number of shares of
Radius Common Stock and Radius Preferred Stock, respectively, each of them holds
and the names of all holders of options, warrants, convertible securities,
exchangeable securities and other rights entitling the holder thereof to
purchase equity of Radius and the number of shares of Radius Common Stock,
Radius Preferred Stock or other equity security underlying each such option,
warrant, convertible security, exchangeable security and other right.

 

(c)           Radius does not own, and is not party to any contract to acquire,
any equity securities or other securities of any Person or any direct or
indirect equity or ownership interest in any other Person. Except as
contemplated by this Agreement, Radius is not a party to, and, to Radius’s
Knowledge, there do not exist, except as set forth in the Stockholders
Agreement, any voting trusts, proxies, or other contracts with respect to the
voting of shares of capital stock of Radius.

 

3.5          Litigation.  There are no actions, suits, proceedings, orders or
investigations pending or, to the Knowledge of Radius, threatened against Radius
or its officers, directors, employees or Affiliates, or the nominees for officer
or director of MPMAC after the Effective Time, individually or in the aggregate,
at law or in equity, or before or by any federal, state or other governmental
department, court, commission, board, bureau, agency or instrumentality,
domestic or foreign, and to the Knowledge of Radius, there is no reasonable
basis for any proceeding, claim, action or governmental investigation directly
or indirectly involving Radius or its officers, directors, employees or
affiliates, individually or in the aggregate. Radius is not a party to any
order, judgment or decree issued by any federal, state or other governmental
department, court, commission, board, bureau, agency or instrumentality,
domestic or foreign.

 

3.6          No Brokers or Finders.  Neither Radius nor any of its officers,
directors, employees or Affiliates has employed any broker, finder, investment
banker or investment advisor or Person performing similar function, or incurred
any liability, for brokerage commissions, finders’ fees, investment advisory
fees or similar compensation, in connection with the transactions contemplated
by this Agreement.

 

3.7          Subsidiaries.  Radius does not have, and on the Effective Date will
not have, any subsidiaries, nor does it have any direct or indirect interest in
any other business entity.

 

3.8          Tax Matters.

 

(a)           (i) Except as set forth in Schedule 3.8, Radius has timely filed
or sent (or has had timely filed or sent on its behalf) all returns,
declarations, reports, estimates, information returns, and statements, including
any schedules and amendments to such documents (“Radius Returns”), required to
be filed or sent by it in respect of any Taxes or required to be filed or sent

 

15

--------------------------------------------------------------------------------


 

by it by any applicable Taxing authority; (ii) all such Radius Returns are
complete and accurate in all material respects; (iii) Radius has timely paid (or
has had timely paid on its behalf) all Taxes required to have been paid by it;
(iv) Radius has established on the Radius Latest Balance Sheet, in accordance
with GAAP, reserves that are adequate for the payment of any Taxes not yet paid;
and (v) Radius has complied with all applicable laws, rules, and regulations
relating to the collection or withholding of Taxes from third parties (including
without limitation employees) and the payment thereof (including, without
limitation, withholding of Taxes under Sections 1441 and 1442 of the Code, or
similar provisions under any foreign laws).

 

(b)           To Radius’s Knowledge, there are no liens for Taxes upon any
assets of Radius, except liens for Taxes not yet due.

 

(c)           No deficiency for any Taxes has been asserted, assessed or, to
Radius’s Knowledge, proposed against Radius that has not been finally resolved
or that is not being contested in good faith. Except as disclosed in Schedule
3.8, no waiver, extension or comparable consent given by Radius regarding the
application of the statute of limitations with respect to any Taxes or Radius
Returns is outstanding, nor is any request for any such waiver or consent
pending. Except as disclosed in Schedule 3.8, there is no pending Tax audit or
other administrative proceeding or court proceeding with regard to any Taxes or
Radius Returns nor has there been any notice to Radius by any Taxing authority
regarding any such Tax audit or other proceeding, or, to the Knowledge of
Radius, is any such Tax audit or other proceeding threatened with regard to any
Taxes or Radius Returns.

 

(d)           Except as set forth in Schedule 3.8, Radius has not requested any
extension of time within which to file any Radius Return, which return has not
since been filed.

 

3.9          Contracts and Commitments.

 

(a)           Schedule 3.9 hereto lists the following agreements, whether oral
or written, to which Radius is a party, which are currently in effect, and which
relate to the operation of Radius’s business: (i) collective bargaining
agreement or contract with any labor union; (ii) bonus, pension, profit sharing,
retirement or other form of deferred compensation plan; (iii) stock purchase or
stock option plan; (iv) contract for the employment of any officer, individual
employee or other person on a full-time or consulting basis or relating to
severance pay for any such person; (v) contract, agreement or understanding
relating to the voting of Radius Common Stock or Radius Preferred Stock, or the
election of directors of Radius; (vi) agreement or indenture relating to the
borrowing of money or to mortgaging, pledging or otherwise placing a lien on any
of the assets of Radius; (vii) guaranty of any obligation for borrowed money or
otherwise; (viii) lease or agreement under which Radius is lessee of, or holds
or operates any property, real or personal, owned by any other party, for which
the annual rental exceeds $10,000; (ix) lease or agreement under which Radius is
lessor of, or permits any third party to hold or operate, any property, real or
personal, for which the annual rental exceeds $10,000; (x) contract which
prohibits Radius from freely engaging in business anywhere in the world;
(xi) license agreement or agreement providing for the payment or receipt of
royalties or other compensation by Radius in connection with the intellectual
property rights listed in Schedule 3.22(b) hereto; (xii) contract or commitment
for capital expenditures in excess of

 

16

--------------------------------------------------------------------------------


 

$10,000; (xiii) agreement for the sale of any capital asset; (xiv) contracts,
understandings, arrangements or commitments with respect to the acquisition
and/or use by Radius of Intellectual Property of others or by others of
Intellectual Property of Radius; or (xv) other agreement which is either
material to Radius’s business or was not entered into in the ordinary course of
business.

 

(b)           To Radius’s Knowledge, Radius has performed all material
obligations required to be performed by it in connection with the contracts,
understandings, arrangements or commitments required to be disclosed in Schedule
3.9 hereto and is not in receipt of any claim of default under any contract,
understanding, arrangement or commitment required to be disclosed in Schedule
3.9 hereto; Radius has no present expectation or intention of not fully
performing any material obligation pursuant to any contract, understanding,
arrangement or commitment required to be disclosed in Schedule 3.9 hereto; and
Radius has no Knowledge of any breach or anticipated breach by any other party
to any contract, understanding, arrangement or commitment required to be
disclosed in Schedule 3.9 hereto.

 

3.10        Affiliate Transactions.  Except as set forth in Schedule 3.10
hereto, and other than pursuant to this Agreement, no officer, director or
employee of Radius, or any member of the immediate family of any such officer,
director or employee, or any entity in which any of such persons owns any
beneficial interest (other than any publicly-held corporation whose stock is
traded on a national securities exchange, the Nasdaq Global or Capital Markets
or in an over-the-counter market and less than five percent of the stock of
which is beneficially owned by any of such persons) (collectively “Radius
Insiders”), has any agreement with Radius (other than normal employment
arrangements set forth in Schedule 3.9) or any interest in any property, real,
personal or mixed, tangible or intangible, used in or pertaining to the business
of Radius (other than ownership of capital stock of Radius). Except as set forth
in Schedule 3.10, Radius is not indebted to any Radius Insider (except for
amounts due as normal salaries and bonuses and in reimbursement of ordinary
business expenses) and no Radius Insider is indebted to Radius (except for cash
advances for ordinary business expenses). None of the Radius Insiders has any
direct or indirect interest in any competitor, supplier or customer of Radius or
in any person, firm or entity from whom or to whom Radius leases any property,
or in any other person, firm or entity with whom Radius transacts business of
any nature. For purposes of this Section 3.10, the members of the immediate
family of an officer, director or employee shall consist of the spouse, parents,
children and siblings of such officer, director or employee.

 

3.11        Compliance with Laws; Permits.

 

(a)           Except for any noncompliance that would not reasonably be expected
to have a Material Adverse Effect on Radius or the Surviving Company, Radius and
its officers, directors, agents and employees have complied with all applicable
laws, regulations and other requirements, including, but not limited to,
federal, state, local and foreign laws, ordinances, rules, regulations and other
requirements pertaining to equal employment opportunity, employee retirement,
affirmative action and other hiring practices, occupational safety and health,
workers’ compensation, unemployment and building and zoning codes, and no claims
have been filed against Radius, and Radius has not received any notice, alleging
a violation of any such laws, regulations or other requirements. Radius is not
relying on any exemption from or deferral of any

 

17

--------------------------------------------------------------------------------


 

such applicable law, regulation or other requirement that would not be available
to MPMAC after it acquires Radius’s properties, assets and business.

 

(b)           Radius has obtained all licenses, permits and certificates, from
federal, state, local and foreign authorities (including, without limitation,
federal and state agencies regulating occupational health and safety), that are
necessary to the conduct of its operations and business, except where the
failure to have any such license, permit or certificate would not reasonably be
expected to have a Material Adverse Effect on Radius or the Surviving Company.

 

3.12        Financial Statements.  Radius has made available to MPMAC audited
balance sheets of Radius as of December 31, 2008 and 2009 and an unaudited
balance sheet as of December 31, 2010, and the related statements of income,
changes in stockholders’ equity, and cash flows of Radius for the years then
ended and from the inception of Radius to such date (the “Radius Financial
Statements”) and its unaudited balance sheet as of February 28, 2011 and the
related unaudited statements of income, change in stockholders’ equity and cash
flows of Radius for the two-month period then ended (the “Radius Interim
Statements”). The Radius Financial Statements were prepared in accordance with
GAAP consistently applied with past practice (except in each case as described
in the notes thereto) and on that basis present fairly, in all material
respects, the financial position and the results of operations, changes in
stockholders’ equity, and cash flows of Radius as of the dates of and for the
periods referred to in the Radius Financial Statements and the Radius Interim
Statements, respectively.

 

3.13        Books and Records.  The books of account, minute books, stock record
books, and other records of Radius, complete copies of which have been made
available to MPMAC, have been properly kept and contain no inaccuracies except
for inaccuracies that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on Radius or the Surviving Company.
At the Closing, all of Radius’s records will be in the possession of Radius.

 

3.14        Real Property.  Radius does not own any real property. Schedule 3.14
contains an accurate list of all leaseholds and other interests of Radius in any
real property. Radius has good and valid title to those leaseholds and other
interests free and clear of all liens and encumbrances, and the real property to
which those leasehold and other interests pertain constitutes the only real
property used in Radius’s business.

 

3.15        Insurance.  The insurance policies owned and maintained by Radius
that are material to Radius are in full force and effect, all premiums due and
payable thereon have been paid (other than retroactive or retrospective premium
adjustments that Radius is not currently required, but may in the future be
required, to pay with respect to any period ending prior to the date of this
Agreement), and Radius has received no notice of cancellation or termination
with respect to any such policy that has not been replaced on substantially
similar terms prior to the date of such cancellation.

 

3.16        No Undisclosed Liabilities.  Except as reflected in the unaudited
balance sheet of Radius at February 28, 2011 (the “Radius Latest Balance
Sheet”), Radius has no liabilities (whether accrued, absolute, contingent,
unliquidated or otherwise except (i) liabilities which

 

18

--------------------------------------------------------------------------------


 

have arisen after the date of the Radius Latest Balance Sheet in the ordinary
course of business (none of which is a material uninsured liability), or
(ii) liabilities under this Agreement.

 

3.17        Environmental Matters.  None of the operations of Radius involves
the generation, transportation, treatment, storage or disposal of hazardous
waste, as defined under 40 C.F.R. Parts 260-270 or any state, local or foreign
equivalent.

 

3.18        Absence of Certain Developments.  Except as disclosed on Schedule
3.18 or in the Radius Financial Statements or as otherwise contemplated by this
Agreement, since the date of the Radius Latest Balance Sheet, Radius has
conducted its business only in the ordinary course consistent with past practice
and there has not occurred or been entered into, as the case may be: (i) any
event having a Material Adverse Effect on Radius or the Surviving Company,
(ii) any event that could reasonably be expected to prevent or materially delay
the performance of Radius’s obligations pursuant to this Agreement, (iii) any
material change by Radius in its accounting methods, principles or practices,
(iv) any declaration, setting aside or payment of any dividend or distribution
in respect of the shares of capital stock of Radius or any redemption, purchase
or other acquisition of any of Radius’s securities, (v) any increase in the
compensation or benefits or establishment of any bonus, insurance, severance,
deferred compensation, pension, retirement, profit sharing, stock option
(including, without limitation, the granting of stock options, stock
appreciation rights, performance awards or restricted stock awards), stock
purchase or other employee benefit plan of Radius, or any other increase in the
compensation payable or to become payable to any employees, officers,
consultants or directors of Radius, (vi) other than issuances of options
pursuant to duly adopted option plans, any issuance, grants or sale of any
stock, options, warrants, notes, bonds or other securities, or entry into any
agreement with respect thereto by Radius, (vii) any amendment to the Certificate
of Incorporation or Bylaws of Radius, (viii) other than in the ordinary course
of business consistent with past practice, any (w) capital expenditures by
Radius, (x) purchase, sale, assignment or transfer of any material assets by
Radius, (y) mortgage, pledge or existence of any lien, encumbrance or charge on
any material assets or properties, tangible or intangible of Radius, except for
liens for Taxes not yet due and such other liens, encumbrances or charges which
do not, individually or in the aggregate, have a Material Adverse Effect on
Radius or the Surviving Company, or (z) cancellation, compromise, release or
waiver by Radius of any rights of material value or any material debts or
claims, (ix) any incurrence by Radius of any material liability (absolute or
contingent), except for current liabilities and obligations incurred in the
ordinary course of business consistent with past practice, (x) damage,
destruction or similar loss, whether or not covered by insurance, materially
affecting the business or properties of Radius, (xi) entry into any agreement,
contract, lease or license other than in the ordinary course of business
consistent with past practice, (xii) any acceleration, termination, modification
or cancellation of any agreement, contract, lease or license to which Radius is
a party or by which it is bound, (xiii) entry by Radius into any loan or other
transaction with any officers, directors or employees of Radius, (xiv) any
charitable or other capital contribution by Radius or pledge therefore,
(xv) entry by Radius into any transaction of a material nature other than in the
ordinary course of business consistent with past practice, or (xvi) any
negotiation or agreement by the Radius to do any of the things described in the
preceding clauses (i) through (xv).

 

19

--------------------------------------------------------------------------------


 

3.19        Employee Benefit Plans.

 

(a)           Schedule 3.19(a) lists all (i) “employee benefit plans,” within
the meaning of Section 3(3) of ERISA, of Radius, (ii) bonus, stock option, stock
purchase, stock appreciation right, incentive, deferred compensation,
supplemental retirement, severance, and fringe benefit plans, programs, policies
or arrangements, and (iii) employment or consulting agreements, for the benefit
of, or relating to, any current or former employee (or any beneficiary thereof)
of Radius, in the case of a plan described in (i) or (ii) above, that is
currently maintained by Radius or with respect to which Radius has an obligation
to contribute, and in the case of an agreement described in (iii) above, that is
currently in effect (the “Radius Plans”). Radius has heretofore made available
to MPMAC true and complete copies of the Radius Plans and any amendments
thereto, any related trust, insurance contract, summary plan description, and,
to the extent required under ERISA or the Code, the most recent annual report on
Form 5500 and summaries of material modifications.

 

(b)           No Radius Plan is (1) a “multiemployer plan” within the meaning of
Sections 3(37) or 4001(a)(3) of ERISA, (2) a “multiple employer plan” within the
meaning of Section 3(40) of ERISA or Section 413(c) of the Code, or (3) is
subject to Title IV of ERISA or Section 412 of the Code.

 

(c)           There is no proceeding pending or, to Radius’s Knowledge,
threatened against the assets of any Radius Plan or, with respect to any Radius
Plan, against Radius other than proceedings that would not reasonably be
expected to result in a material liability, and to Radius’s Knowledge there is
no proceeding pending or threatened in writing against any fiduciary of any
Radius Plan other than proceedings that would not reasonably be expected to
result in a material liability.

 

(d)           Each of the Radius Plans has been operated and administered in all
material respects in accordance with its terms and applicable law, including,
but not limited to, ERISA and the Code.

 

(e)           Each of the Radius Plans that is intended to be “qualified” within
the meaning of Section 401(a) of the Code has received a favorable
determination, notification, or opinion letter from the IRS.

 

(f)            Except as set forth in Schedule 3.19(f), no director, officer, or
employee of Radius will become entitled to retirement, severance or similar
benefits or to enhanced or accelerated benefits (including any acceleration of
vesting or lapsing of restrictions with respect to equity-based awards) under
any Radius Plan solely as a result of consummation of the transactions
contemplated by this Agreement. No director of officer or control person of
MPMAC prior to the Effective Time has or shall have any liability, cost or
expense (including reasonable attorneys fees and expenses) relating to any
aspect of the Radius Plans. Such individuals and entities shall be able to rely
on the representation and warranty in the foregoing sentence as a third party
beneficiary hereof.

 

20

--------------------------------------------------------------------------------


 

3.20        Employees.

 

(a)           Schedule 3.20 lists the following information for each employee
and each director of Radius as of the date of this Agreement, including each
employee on leave of absence or layoff status: (i) name; (ii) job title;
(iii) current annual base salary or annualized wages; and (iv) cash bonus
compensation earned during 2009 and 2010.

 

(b)           Except as otherwise set forth in Schedule 3.20, or as contemplated
by this Agreement, to the Knowledge of Radius, (i) neither any executive
employee of Radius nor any group of Radius’s employees has any plans to
terminate his, her or its employment; (ii) Radius has no material labor
relations problem pending and its labor relations are satisfactory; (iii) there
are no workers’ compensation claims pending against Radius nor is Radius aware
of any facts that would give rise to such a claim; (iv) to the Knowledge of
Radius, no employee of Radius is subject to any secrecy or noncompetition
agreement or any other agreement or restriction of any kind that would impede in
any way the ability of such employee to carry out fully all activities of such
employee in furtherance of the business of Radius; (v) no employee or former
employee of Radius has any claim with respect to any intellectual property
rights of Radius set forth in Schedule 3.22(b) hereto; and (vi) there is no
reasonable basis for any of the events described in the preceding clauses (i) -
(v).

 

3.21        Proprietary Information and Inventions.  Each current Radius
employee, consultant, and advisory board member is party to either a
non-disclosure agreement in the form attached as Schedule 3.21 or other
agreement relating to employment with Radius and containing comparable
non-disclosure provisions. To Radius’s Knowledge, no current or former Radius
employee, consultant or advisory board member who is party to a non-disclosure
agreement has breached that non-disclosure agreement. To Radius’s Knowledge, no
current Radius employee, consultant or advisory board member who is party to an
alternative employment agreement with Radius has breached the non-disclosure
provisions of that agreement.

 

3.22        Intellectual Property.

 

(a)           Except as set forth in Schedule 3.22(a), to its Knowledge, Radius
owns or has valid and enforceable licenses to use all of the following used in
or necessary to conduct its business as currently conducted (collectively, the
“Radius Intellectual Property”):

 

(i)            patents, including any registrations, continuations,
continuations in part, renewals, and any applications for any of the foregoing
(collectively, “Patents”);

 

(ii)           registered and unregistered copyrights and copyright applications
(collectively, “Copyrights”);

 

(iii)          registered and unregistered trademarks, service marks, trade
names, slogans, logos, designs and general intangibles of the like nature,
together with all registrations and applications therefor (collectively,
“Trademarks”);

 

21

--------------------------------------------------------------------------------


 

(iv)          trade secrets, confidential or proprietary technical information,
know-how, designs, processes, research in progress, inventions and invention
disclosures (whether patentable or unpatentable) (collectively, “Know-How”);

 

(v)           software (together with Patents, Copyrights, Trademarks, and
Know-How, “Intellectual Property”).

 

(b)           Set forth in Schedule 3.22(b) is a complete and accurate list of
all Patents, Trademarks, registered or material Copyrights and software owned by
or licensed by or to, Radius. Schedule 3.22(b), including a complete and
accurate list of all Persons from which or to which Radius licenses any material
Intellectual Property.

 

(c)           To its Knowledge, Radius has exclusive rights to the Radius
Intellectual Property (with the exception of any such rights retained by
governmental organizations and licensors), free and clear of all liens and
encumbrances and free of all licenses except those set forth in Schedule
3.22(c) and licenses relating to off-the-shelf software having a per-application
acquisition price of less than $5,000. No Copyright registration, Trademark
registration, or Patent set forth in Schedule 3.22(b) has lapsed, expired or
been abandoned or cancelled, or is subject to any pending or, to Radius’s
Knowledge, threatened opposition or cancellation proceeding in any country.

 

(d)           Except as set forth in Schedule 3.22(d), to Radius’s Knowledge
(1) neither the conduct of Radius’s business nor the manufacture, marketing,
licensing, sale, distribution or use of its products or services infringes upon
the proprietary rights of any Person, and (2) there are no infringements of the
Radius Intellectual Property by any Person. Except as set forth in Schedule
3.22(a) and Schedule 3.22(c), there are no claims pending or, to Radius’s
Knowledge, threatened (1) alleging that Radius’s business as currently conducted
infringes upon or constitutes an unauthorized use or violation of the
proprietary rights of any Person, or (2) alleging that the Radius Intellectual
Property is being infringed by any Person, or (3) challenging the ownership,
validity or enforceability of the Radius Intellectual Property.

 

(e)           Radius has not entered into any consent agreement, indemnification
agreement, forbearance to sue, settlement agreement or cross-licensing
arrangement with any Person relating to the Radius Intellectual Property other
than as part of the license agreements listed in Schedule 3.22(b) or set forth
in Schedule 3.22(c).

 

(f)            Except as set forth in Schedule 3.22(f), Radius is not, nor will
it be as a result of the execution and delivery of this Agreement or the
performance of its obligations under this Agreement, in breach of any license,
sublicense or other contract relating to the Radius Intellectual Property that
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect on Radius or the Surviving Company.

 

3.23        Tax-Free Reorganization.  Neither Radius nor, to Radius’s Knowledge,
any of its Affiliates has taken or agreed to take any action that would prevent
the Merger from qualifying as a reorganization under Section 368(a) of the Code.

 

22

--------------------------------------------------------------------------------


 

3.24        Vote Required.  The Requisite Radius Stockholder Vote is the only
vote of the holders of any class or series of Radius capital stock necessary to
approve the Merger.

 

3.25        Full Disclosure.  The representations and warranties of Radius
contained in this Agreement (and in any schedule, exhibit, certificate or other
instrument to be delivered under this Agreement) are true and correct in all
material respects, and such representations and warranties do not omit any
material fact necessary to make the statements contained therein, in light of
the circumstances under which they were made, not misleading. There is no fact
of which Radius has Knowledge that has not been disclosed to MPMAC pursuant to
this Agreement, including the schedules hereto, all taken together as a whole,
which has had or could reasonably be expected to have a Material Adverse Effect
on Radius or the Surviving Company or materially adversely affect the ability of
Radius to consummate in a timely manner the transactions contemplated hereby.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF MPMAC AND MERGER SUB

 

MPMAC and Merger Sub hereby represent and warrant to Radius as follows:

 

4.1          Organization and Qualification.  MPMAC and Merger Sub each are, and
on the Effective Date will be, corporations duly organized, validly existing and
in good standing under the laws of the State of Delaware, and each has, and on
the Effective Date will have, the requisite corporate power to carry on their
respective businesses as now conducted. The copies of the Certificate of
Incorporation and Bylaws of MPMAC and Merger Sub that have been made available
to Radius on or prior to the date of this Agreement are correct and complete
copies of such documents as in effect as of the date hereof, and shall be in
effect on the Effective Date. MPMAC and Merger Sub are, and on the Effective
Date each will be, licensed or qualified to do business in every jurisdiction
which the nature of their respective businesses or their respective ownership of
properties require each to be licensed or qualified, except where the failure to
be so licensed or qualified would not have a Material Adverse Effect on MPMAC or
Merger Sub, respectively.

 

4.2          Authority Relative to this Agreement; Non-Contravention.  Each of
MPMAC and Merger Sub has the requisite corporate power and authority to enter
into this Agreement, and to carry out its obligations hereunder. The execution
and delivery of this Agreement by MPMAC and Merger Sub, and the consummation by
MPMAC and Merger Sub of the transactions contemplated hereby have been duly
authorized by the Boards of Directors of MPMAC and Merger Sub. Subject only to
the adoption of this Agreement by MPMAC as the sole stockholder of Merger Sub,
with respect to which MPMAC will take appropriate action promptly following the
date hereof, no further corporate proceedings on the part of MPMAC or Merger Sub
are necessary to authorize the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby or will otherwise be sought
by MPMAC. This Agreement has been duly executed and delivered by MPMAC and
Merger Sub and, assuming it is a valid and binding obligation of Radius,
constitutes a valid and binding obligation of MPMAC and Merger Sub enforceable
in accordance with its terms except as enforcement may be limited by

 

23

--------------------------------------------------------------------------------


 

general principles of equity whether applied in a court of law or a court of
equity and by bankruptcy, insolvency and similar laws affecting creditors’
rights and remedies generally. Except for (x) approvals under applicable Blue
Sky laws and the filing of Form D with the Securities and Exchange Commission
and (y) the filing of the Certificate of Merger with the Delaware Secretary of
State, no authorization, consent or approval of, or filing with, any public
body, court or authority is necessary on the part of MPMAC or Merger Sub for the
consummation by MPMAC or Merger Sub of the transactions contemplated by this
Agreement, except for such authorizations, consents, approvals and filings as to
which the failure to obtain or make the same would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect on MPMAC or Merger Sub,
or adversely affect the consummation of the transactions contemplated hereby.

 

4.3          No Conflicts.  Neither MPMAC nor Merger Sub is subject to, or
obligated under, any provision of (a) their respective Certificates of
Incorporation or Bylaws, (b) any agreement, arrangement or understanding,
(c) any license, franchise or permit, nor (d) subject to obtaining the approvals
referred to in the next sentence, any law, regulation, order, judgment or
decree, which would conflict with, be breached or violated, or in respect of
which a right of termination or acceleration or any security interest, charge or
encumbrance on any of their respective assets would be created, by the
execution, delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby, other than any such conflicts, breaches,
violations, rights of termination or acceleration or security interests, charges
or encumbrances which, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect on MPMAC or Merger Sub.

 

4.4          Capitalization.

 

(a)           As of the date hereof, MPMAC is, and on the Effective Date will
be, authorized to issue 100,000,000 shares of common stock, par value $0.0001
per share, and 10,000,000 shares of preferred stock, par value $0.0001 per
share, of which 5,000,000 shares of common stock and no shares of preferred
stock are currently issued and outstanding. The issued and outstanding shares of
capital stock of MPMAC are, and on the Effective Date will be, duly authorized,
validly issued, fully paid and nonassessable and not issued in violation of any
preemptive rights and, to MPMAC’s Knowledge, free from any restrictions on
transfer (other than restrictions under the Securities Act or state securities
laws) or any option, lien, pledge, security interest, encumbrance or charge of
any kind. MPMAC has, and on the Effective Date will have, no other equity
securities or securities containing any equity features authorized, issued or
outstanding. There are no agreements or other rights or arrangements existing
which provide for the sale or issuance of capital stock by MPMAC and there are
no rights, subscriptions, warrants, options, conversion rights or agreements of
any kind outstanding to purchase or otherwise acquire from MPMAC any shares of
capital stock or other securities of MPMAC of any kind, and there will not be
any such agreements prior to or on the Effective Date.  Immediately prior to the
execution of this Agreement, MPMAC and each person holding shares of MPMAC
Common Stock on the date hereof (the “MPMAC Stockholders”) have entered into an
agreement in the form attached hereto as Exhibit D (the “Redemption Agreement”)
pursuant to which MPMAC will redeem all shares of MPMAC Common Stock held by the
MPMAC Stockholders in exchange for aggregate consideration of $50,000.  The

 

24

--------------------------------------------------------------------------------


 

redemption of such shares shall become effective concurrently with the Effective
Time.  Other than the shares of MPMAC Common Stock and MPMAC Preferred Stock
comprising the Merger Consideration, upon the consummation of such redemption,
there will be no other shares of MPMAC Common Stock or MPMAC Preferred Stock
outstanding.  There are, and on the Effective Date there will be, no agreements
or other obligations (contingent or otherwise) which may require MPMAC to
repurchase or otherwise acquire any shares of its capital stock other than the
Redemption Agreement.

 

(b)           MPMAC is not a party to, and, to MPMAC’s Knowledge, there do not
exist, any voting trusts, proxies, or other contracts with respect to the voting
of shares of capital stock of MPMAC.

 

(c)           The authorized capital of Merger Sub consists of 1,000 shares of
common stock, par value $0.0001 per share, all of which are, and on the
Effective Date will be, issued and outstanding and held of record by MPMAC. The
issued and outstanding shares of capital stock of Merger Sub are, and on the
Effective Date will be, duly authorized, validly issued, fully paid and
nonassessable and have not been issued in violation of any preemptive rights,
and, to MPMAC’s Knowledge, free from any restrictions on transfer (other than
restrictions under the Securities Act or state securities laws) or any option,
lien, pledge, security interest, encumbrance or charge of any kind. There are no
rights, subscriptions, warrants, options, conversion rights or agreements of any
kind outstanding to purchase or otherwise acquire from Merger Sub any shares of
capital stock or other securities of Merger Sub of any kind, and there will not
be any such agreements prior to or on the Effective Date. There are, and on the
Effective Date there will be, no agreements or other obligations (contingent or
otherwise) which may require Merger Sub to repurchase or otherwise acquire any
shares of its capital stock.

 

4.5          Exchange Act Reports; Financial Statements.

 

(a)           Since the filing of MPMAC’s Registration Statement on Form 10 on
April 16, 2008 (the “MPMAC Form 10”), MPMAC has timely filed all reports, forms
and documents that it was required to file with the SEC pursuant to
Section 13(a), 14(a), 14(c) and 15(d) of the Exchange Act (together with the
MPMAC Form 10, the “MPMAC Previous Filings”).  MPMAC shall notify Radius
promptly of the filing of any additional forms, reports or documents with the
SEC by MPMAC after the date hereof and prior to the Effective Time (together
with the MPMAC Previous Filings, the “MPMAC SEC Filings”). As of their
respective filing dates, each of the MPMAC SEC Filings (i) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading and (ii) complied as to
form in all material respects with the Exchange Act and the applicable rules and
regulations of the SEC promulgated thereunder.

 

(b)           The financial statements (including footnotes thereto) included in
or incorporated by reference into the MPMAC SEC Filings (the “MPMAC Financial
Statements”) were complete and correct in all material respects as of their
respective filing dates, complied as to form in all material respects with the
Exchange Act and the applicable accounting requirements, rules and regulations
of the SEC promulgated thereunder as of their respective

 

25

--------------------------------------------------------------------------------


 

dates and have been prepared in accordance with GAAP applied on a consistent
basis during the periods involved (except as otherwise noted therein). The MPMAC
Financial Statements fairly present the financial condition of MPMAC as of the
dates thereof and results of operations for the periods referred to therein
(subject, in the case of unaudited MPMAC Financial Statements, to normal
recurring year-end adjustments).  There has been no change in MPMAC accounting
policies except as described in the notes to the MPMAC Financial Statements.

 

4.6          Litigation.  There are no actions, suits, proceedings, orders or
investigations pending or, to the Knowledge of MPMAC, threatened against MPMAC,
Merger Sub, or MPMAC’s officers, directors or employees, individually or in the
aggregate, at law or in equity, or before or by any federal, state or other
governmental department, court, commission, board, bureau, agency or
instrumentality, domestic or foreign, and to the Knowledge of MPMAC, there is no
reasonable basis for any proceeding, claim, action or governmental investigation
directly or indirectly involving MPMAC, Merger Sub, or MPMAC’s officers,
directors, or employees, individually or in the aggregate. Neither MPMAC nor
Merger Sub are a party to any order, judgment or decree issued by any federal,
state or other governmental department, court, commission, board, bureau, agency
or instrumentality, domestic or foreign.

 

4.7          Subsidiaries.  Merger Sub is MPMAC’s only subsidiary, direct or
indirect. MPMAC owns all of the outstanding shares of capital stock of Merger
Sub and all such shares are duly authorized, validly issued, fully paid and
nonassessable and not subject to preemptive rights or encumbrances.

 

4.8          No Brokers or Finders.  None of MPMAC or any of its officers,
directors, employees or Affiliates has employed any broker, finder, investment
banker or investment advisor or Person performing a similar function, or
incurred any liability for brokerage commissions, finders’ fees, investment
advisory fees or similar compensation in connection with the transactions
contemplated by this Agreement.

 

4.9          Tax Matters.

 

(a)           (i) MPMAC has timely filed or sent (or has had timely filed or
sent on its behalf) all returns, declarations, reports, estimates, information
returns, and statements, including any schedules and amendments to such
documents (“MPMAC Returns”), required to be filed or sent by it in respect of
any Taxes or required to be filed or sent by it by any applicable Taxing
authority; (ii) all such MPMAC Returns are complete and accurate in all material
respects; (iii) MPMAC has timely paid (or has had timely paid on its behalf) all
Taxes required to have been paid by it; (iv) MPMAC has established on the MPMAC
Latest Balance Sheet, in accordance with GAAP, reserves that are adequate for
the payment of any Taxes not yet paid; (v) MPMAC has complied with all
applicable laws, rules, and regulations relating to the collection or
withholding of Taxes from third parties (including without limitation employees)
and the payment thereof (including, without limitation, withholding of Taxes
under Sections 1441 and 1442 of the Code, or similar provisions under any
foreign laws).

 

(b)           To MPMAC’s Knowledge, there are no liens for Taxes upon any assets
of MPMAC, except liens for Taxes not yet due.

 

26

--------------------------------------------------------------------------------


 

(c)           No deficiency for any Taxes has been asserted, assessed or, to
MPMAC’s Knowledge, proposed against MPMAC that has not been finally resolved or
that is not being contested in good faith. No waiver, extension or comparable
consent given by MPMAC regarding the application of the statute of limitations
with respect to any Taxes or MPMAC Returns is outstanding, nor is any request
for any such waiver or consent pending. There has been no Tax audit or other
administrative proceeding or court proceeding with regard to any Taxes or MPMAC
Returns, nor is any such Tax audit or other proceeding pending, nor has there
been any notice to MPMAC by any Taxing authority regarding any such Tax audit or
other proceeding, or, to the Knowledge of MPMAC, is any such Tax audit or other
proceeding threatened with regard to any Taxes or MPMAC Returns. MPMAC does not
expect the assessment of any additional Taxes of MPMAC for any period prior to
the date hereof and has no Knowledge of any unresolved questions, claims or
disputes concerning the liability for Taxes of MPMAC which would exceed the
estimated reserves established on its books and records.

 

(d)           MPMAC is not a party to any agreement, contract or arrangement
that would result, separately or in the aggregate, in the payment of any “excess
parachute payments” within the meaning of Section 280G of the Code and the
consummation of the transactions contemplated by this Agreement will not be a
factor causing payments to be made by MPMAC not to be deductible (in whole or in
part) under Section 280G of the Code. MPMAC is not liable for Taxes of any other
Person, and is not currently under any contractual obligation to indemnify any
Person with respect to Taxes, or a party to any Tax sharing agreement or any
other agreement providing for payments by MPMAC with respect to Taxes. MPMAC is
not a party to any joint venture, partnership or other arrangement or contract
which could be treated as a partnership for federal income Tax purposes. MPMAC
has not agreed and is not required, as a result of a change in method of
accounting or otherwise, to include any adjustment under Section 481 of the Code
(or any corresponding provision of state, local or foreign law) in Taxable
income. MPMAC will not be required to include any item of income in Taxable
income for any Taxable period (or portion thereof) ending after the Closing Date
as a result of any (i) prepaid amount received on or prior to the Closing Date,
or (ii) “closing agreement” described in Section 7121 of the Code (or any
similar or corresponding provision of any other Tax law). MPMAC has no property,
sales or payroll in any state creating a Tax nexus. No claim has ever been made
by a Taxing authority in a jurisdiction where MPMAC does not currently file
MPMAC Returns that MPMAC is or may be subject to Tax imposed by that
jurisdiction. There are no advance rulings in respect of any Tax pending or
issued by any Taxing authority with respect to any Taxes of MPMAC. MPMAC has not
entered into any gain recognition agreements under Section 367 of the Code and
the regulations promulgated thereunder. MPMAC is not liable with respect to any
indebtedness the interest of which is not deductible for applicable federal,
foreign, state or local income Tax purposes.

 

(e)           MPMAC has been neither a “distributing corporation” nor a
“controlled corporation” (within the meaning of Section 355 of the Code) in a
distribution of stock qualifying for tax-free treatment under Section 355 of the
Code.

 

(f)            MPMAC has not requested any extension of time within which to
file any MPMAC Return, which return has not since been filed.

 

27

--------------------------------------------------------------------------------


 

4.10        Contracts and Commitments.  Except as contemplated herein, MPMAC is
not a party to any contract, agreement, arrangement or other understanding,
whether written or oral, which are currently in effect, and which relate to
MPMAC or its business.

 

4.11        Affiliate Transactions.  No officer, director or employee of MPMAC,
or any member of the immediate family of any such officer, director or employee,
or any entity in which any of such persons owns any beneficial interest (other
than any publicly-held corporation whose stock is traded on a national
securities exchange, the Nasdaq Stock Market, or in an over-the-counter market
and less than one percent of the stock of which is beneficially owned by any of
such persons) (collectively “MPMAC Insiders”), has any agreement with MPMAC or
any interest in any property, real, personal or mixed, tangible or intangible,
used in or pertaining to the business of MPMAC. MPMAC is not indebted to any
MPMAC Insider (except for reimbursement of ordinary business expenses) and no
MPMAC Insider is indebted to MPMAC (except for cash advances for ordinary
business expenses). No MPMAC Insider has any direct or indirect interest in any
competitor, supplier or customer of MPMAC or in any person, firm or entity from
whom or to whom MPMAC leases any property, or in any other person, firm or
entity with whom MPMAC transacts business of any nature. For purposes of this
Section 4.11, the members of the immediate family of an officer, director or
employee shall consist of the spouse, parents, children or siblings of such
officer, director or employee. Affiliates of MPMAC are stockholders of Radius as
indicated in Schedule 3.4(b).

 

4.12        Compliance with Laws; Permits.

 

(a)           Except for any noncompliance that would not reasonably be expected
to have a Material Adverse Effect on MPMAC, MPMAC and its officers, directors,
agents and employees have complied with all applicable laws, regulations and
other requirements, including, but not limited to, federal, state, local and
foreign laws, ordinances, rules, regulations and other requirements pertaining
to equal employment opportunity, employee retirement, affirmative action and
other hiring practices, occupational safety and health, workers’ compensation,
unemployment and building and zoning codes, and no claims have been filed
against MPMAC, and MPMAC has not received any notice, alleging a violation of
any such laws, regulations or other requirements. MPMAC is not relying on any
exemption from or deferral of any such applicable law, regulation or other
requirement that would not be available to Radius after it acquires MPMAC’s
properties, assets and business.

 

(b)           MPMAC has no licenses, permits and certificates from federal,
state, local and foreign authorities (including, without limitation, federal and
state agencies regulating occupational health and safety), and none are
necessary and material to its operations and business.

 

4.13        Validity of the MPMAC Capital Stock.  The shares of MPMAC Common
Stock and MPMAC Preferred Stock to be issued to holders of Radius Common Stock
or Radius Preferred Stock, respectively, pursuant to this Agreement will be,
when issued, duly authorized, validly issued, fully paid and nonassessable and
free of preemptive rights and encumbrances.

 

28

--------------------------------------------------------------------------------


 

4.14        Books and Records.  The books of account, minute books, stock record
books, and other records of MPMAC, complete copies of which have been made
available to Radius, have been properly kept and contain no inaccuracies except
for inaccuracies that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on MPMAC. At the Closing, all of
MPMAC’s records will be in the possession of MPMAC.

 

4.15        Real Property.  MPMAC does not own or lease any real property.

 

4.16        Insurance.  MPMAC does not own or maintain any insurance policies.

 

4.17        No Undisclosed Liabilities.  Except as reflected in the unaudited
consolidated balance sheet of MPMAC at [December 31, 2010] included in MPMAC’s
Annual Report on Form 10-K for the year ended as on such date (the “MPMAC Latest
Balance Sheet”), MPMAC has no liabilities (whether accrued, absolute,
contingent, unliquidated or otherwise) except liabilities which have arisen
after the date of the MPMAC Latest Balance Sheet in the ordinary course of
business (none of which is a material uninsured liability) and except for no
more than $10,000 of MPMAC Professional Fees.

 

4.18        Environmental Matters.  None of the operations of MPMAC involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260-270 or any state, local or foreign
equivalent.

 

4.19        Absence of Certain Developments.  Except as disclosed in the MPMAC
SEC Filings or as otherwise contemplated by this Agreement, since the date of
the MPMAC Latest Balance Sheet, MPMAC has conducted its business only in the
ordinary course consistent with past practice and there has not occurred or been
entered into, as the case may be: (i) any event having a Material Adverse Effect
on MPMAC, (ii) any event that would reasonably be expected to prevent or
materially delay the performance of MPMAC’s obligations pursuant to this
Agreement, (iii) any material change by MPMAC in its accounting methods,
principles or practices, (iv) any declaration, setting aside or payment of any
dividend or distribution in respect of the shares of capital stock of MPMAC or
any redemption, purchase or other acquisition of any of MPMAC’s securities,
(v) any increase in the compensation or benefits or establishment of any bonus,
insurance, severance, deferred compensation, pension, retirement, profit
sharing, stock option (including, without limitation, the granting of stock
options, stock appreciation rights, performance awards or restricted stock
awards), stock purchase or other employee benefit plan of MPMAC, or any other
increase in the compensation payable or to become payable to any employees,
officers, consultants or directors of MPMAC, (vi) any issuance, grants or sale
of any stock, options, warrants, notes, bonds or other securities, or entry into
any agreement with respect thereto by MPMAC, (vii) any amendment to the
Certificate of Incorporation or Bylaws of MPMAC, (viii) other than in the
ordinary course of business consistent with past practice, any (w) capital
expenditures by MPMAC, (x) purchase, sale, assignment or transfer of any
material assets by MPMAC, (y) mortgage, pledge or existence of any lien,
encumbrance or charge on any material assets or properties, tangible or
intangible of MPMAC, except for liens for Taxes not yet due and such other
liens, encumbrances or charges which do not, individually or in the aggregate,
have a Material Adverse Effect on MPMAC, or (z) cancellation, compromise,
release or waiver by MPMAC of any rights of material value or any material debts
or claims, (ix) any

 

29

--------------------------------------------------------------------------------


 

incurrence by MPMAC of any material liability (absolute or contingent), except
for current liabilities and obligations incurred in the ordinary course of
business consistent with past practice, (x) damage, destruction or similar loss,
whether or not covered by insurance, materially affecting the business or
properties of MPMAC, (xi) entry by MPMAC into any agreement, contract, lease or
license other than in the ordinary course of business consistent with past
practice, (xii) any acceleration, termination, modification or cancellation of
any agreement, contract, lease or license to which MPMAC is a party or by which
any of them is bound, (xiii) entry by MPMAC into any loan or other transaction
with any officers, directors or employees of MPMAC, (xiv) any charitable or
other capital contribution by MPMAC or pledge therefore, (xv) entry by MPMAC
into any transaction of a material nature other than in the ordinary course of
business consistent with past practice, or (xvi) any negotiation or agreement by
MPMAC to do any of the things described in the preceding clauses (i) through
(xv).

 

4.20        Employee Benefit Plans.

 

(a)           MPMAC does not have any (i) “employee benefit plans,” within the
meaning of Section 3(3) of ERISA, (ii) bonus, stock option, stock purchase,
stock appreciation right, incentive, deferred compensation, supplemental
retirement, severance, and fringe benefit plans, programs, policies or
arrangements, or (iii) employment or consulting agreements, for the benefit of,
or relating to, any current or former employee (or any beneficiary thereof) of
MPMAC, in the case of a plan described in (i) or (ii) above, that is currently
maintained by MPMAC or with respect to which MPMAC has an obligation to
contribute, and in the case of an agreement described in (iii) above, that is
currently in effect.

 

(b)           No director, officer, or employee of MPMAC will become entitled to
retirement, severance or similar benefits or to enhanced or accelerated benefits
(including any acceleration of vesting or lapsing of restrictions with respect
to equity-based awards) solely as a result of consummation of the transactions
contemplated by this Agreement.

 

4.21        Employees.  Except as disclosed in the MPMAC SEC Filings, MPMAC has
no employees.

 

4.22        Proprietary Information and Inventions.  No current MPMAC employee,
consultant, and advisory board member is party to either a non-disclosure
agreement or an alternative employment agreement with MPMAC containing
comparable non-disclosure provisions.

 

4.23        Intellectual Property.

 

(a)           MPMAC does not own or license the right to use any (i) Patents,
(ii) Copyrights, (iii) Trademarks, (iv) Know-How, or (v) software (collectively,
the “MPMAC Intellectual Property”).

 

(b)           To MPMAC’s Knowledge, MPMAC is not infringing upon the proprietary
rights of any Person. There are no claims pending or, to MPMAC’s Knowledge,

 

30

--------------------------------------------------------------------------------


 

threatened alleging that MPMAC is currently infringing upon or using in an
unauthorized manner or violating the proprietary rights of any Person.

 

(c)           MPMAC is not, nor will it be as a result of the execution and
delivery of this Agreement or the performance of its obligations under this
Agreement, in breach of any license, sublicense or other Contract relating to
Intellectual Property that would reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect on MPMAC.

 

4.24        Tax Free Reorganization.  Neither MPMAC nor, to MPMAC’s Knowledge,
any of its Affiliates has taken or agreed to take any action that would prevent
the Merger from qualifying as a reorganization under Section 368(a) of the Code.

 

4.25        Full Disclosure.  The representations and warranties of MPMAC and
Merger Sub contained in this Agreement (and in any schedule, exhibit,
certificate or other instrument to be delivered under this Agreement) are true
and correct in all material respects, and such representations and warranties do
not omit any material fact necessary to make the statements contained therein,
in light of the circumstances under which they were made, not misleading. There
is no fact of which MPMAC or Merger Sub has Knowledge that has not been
disclosed to Radius pursuant to this Agreement, including the schedules hereto,
all taken together as a whole, which has had or could reasonably be expected to
have a Material Adverse Effect on MPMAC or Merger Sub, or materially adversely
affect the ability of MPMAC or Merger Sub to consummate in a timely manner the
transactions contemplated hereby.

 

ARTICLE V
CONDUCT OF BUSINESS PENDING THE MERGER

 

5.1          Conduct of Business by MPMAC and Merger Sub.  From the date of this
Agreement to the Effective Date, unless Radius shall otherwise agree in writing
or as otherwise expressly contemplated or permitted by other provisions of this
Agreement, including but not limited to this Section 5.1, neither MPMAC nor
Merger Sub shall, directly or indirectly, (a) amend its Certificate of
Incorporation or Bylaws, (b) split, combine or reclassify any outstanding shares
of capital stock of MPMAC, (c) declare, set aside, make or pay any dividend or
distribution in cash, stock, property or otherwise with respect to the capital
stock of MPMAC, (d) default in its obligations under any material debt, contract
or commitment which default results in the acceleration of obligations due
thereunder, except for such defaults arising out of MPMAC’s entry into this
Agreement for which consents, waivers or modifications are required to be
obtained, (e) conduct its business other than in the ordinary course on an
arms-length basis and in accordance in all material respects with all applicable
laws, rules and regulations and MPMAC’s past custom and practice, (f) issue or
sell any additional shares of, or options, warrants, conversions, privileges or
rights of any kind to acquire any shares of, any of its capital stock, except in
connection with the exercise or conversion of MPMAC securities outstanding on
the date of this Agreement or payment of stock dividends, (g) acquire (by
merger, exchange, consolidation, acquisition of stock or assets or otherwise)
any corporation, partnership, joint venture or other business organization or
division or material assets thereof or (h) make or change any material Tax
elections, settle or compromise any material Tax liability or file any amended
MPMAC Returns.

 

31

--------------------------------------------------------------------------------


 

5.2          Conduct of Business by Radius.  From the date of this Agreement to
the Effective Date, unless MPMAC shall otherwise agree in writing or except as
set forth in Schedule 5.2 or otherwise expressly contemplated or permitted by
other provisions of this Agreement, including but not limited to this
Section 5.2, Radius shall not, directly or indirectly, (a) amend its Certificate
of Incorporation or Bylaws, (b) split, combine or reclassify any outstanding
shares of capital stock of Radius, (c) declare, set aside, make or pay any
dividend or distribution in cash, stock, property or otherwise with respect to
the capital stock of Radius, (d) default in its obligations under any material
debt, contract or commitment which default results in the acceleration of
obligations due thereunder, except for such defaults arising out of Radius’s
entry into this Agreement for which consents, waivers or modifications are
required to be obtained, (e) conduct its business other than in the ordinary
course on an arms-length basis and in accordance in all material respects with
all applicable laws, rules and regulations and Radius’s past custom and
practice, (f) issue or sell any additional shares of, or options, warrants,
conversions, privileges or rights of any kind to acquire any shares of, any of
its capital stock, except in connection with exercise or conversion of Radius
options or warrants outstanding on the date of this Agreement or the issuance of
options authorized under the Stock Option Plan on the date of this Agreement,
(g) acquire (by merger, exchange, consolidation, acquisition of stock or assets
or otherwise) any corporation, partnership, joint venture or other business
organization or division or material assets thereof or (h) make or change any
material Tax elections, settle or compromise any material Tax liability or file
any amended Radius Return.

 

ARTICLE VI
ADDITIONAL COVENANTS AND AGREEMENTS

 

6.1          Governmental Filings.  Subject to the terms and conditions herein
provided, each party will use all reasonable efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement. Each party will use all reasonable
efforts and will cooperate with the other party in the preparation and filing,
as soon as practicable, of all filings, applications or other documents required
under applicable laws, including, but not limited to, the Exchange Act, to
consummate the transactions contemplated by this Agreement. Prior to submitting
each filing, application, registration statement or other document with the
applicable regulatory authority, each party will, to the extent practicable,
provide the other party with an opportunity to review and comment on each such
application, registration statement or other document to the extent permitted by
applicable law. Each party will use all reasonable efforts and will cooperate
with the other party in taking any other actions necessary to obtain such
regulatory or other approvals and consents at the earliest practicable time,
including participating in any required hearings or proceedings.

 

6.2          Expenses.  Except as otherwise provided in this Agreement, all
reasonable and documented costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by Radius.

 

32

--------------------------------------------------------------------------------


6.3          Due Diligence; Access to Information; Confidentiality.

 

(a)           Between the date hereof and the Closing Date, Radius and MPMAC
shall afford to the other party and their authorized representatives the
opportunity to conduct and complete a due diligence investigation of the other
party as described herein. In light of the foregoing, each party shall permit
the other party full access on reasonable notice and at reasonable hours to its
properties and shall disclose and make available (together with the right to
copy) to the other party and its officers, employees, attorneys, accountants and
other representatives (hereinafter collectively referred to as
“Representatives”), all books, papers, and records relating to the assets,
stock, properties, operations, obligations and liabilities of such party and its
subsidiaries, including, without limitation, all books of account (including,
without limitation, the general ledger), Tax records, minute books of directors’
and stockholders’ meetings, organizational documents, bylaws, contracts and
agreements, filings with any regulatory authority, accountants’ work papers,
litigation files (including, without limitation, legal research memoranda),
attorney’s audit response letters, documents relating to assets and title
thereto (including, without limitation, abstracts, title insurance policies,
surveys, environmental reports, opinions of title and other information relating
to the real and personal property), plans affecting employees, securities
transfer records and stockholder lists, and any books, papers and records
(collectively referred to herein as “Evaluation Material”) relating to other
assets or business activities in which such party may have a reasonable
interest, and otherwise provide such assistance as is reasonably requested in
order that each party may have a full opportunity to make such investigation and
evaluation as it shall reasonably desire to make of the business and affairs of
the other party; provided, however, that the foregoing rights granted to each
party shall, whether or not and regardless of the extent to which the same are
exercised, in no way affect the nature or scope of the representations,
warranties and covenants of the respective party set forth herein. In addition,
each party and its Representatives shall cooperate fully (including providing
introductions, where necessary) with such other party to enable the party to
contact third parties, including customers, prospective customers, specified
agencies or others as the party deems reasonably necessary to complete its due
diligence; provided that such party agrees not to initiate such contacts without
the prior approval of the other party, which approval will not be unreasonably
withheld.

 

(b)           Radius and MPMAC agree that each such party will not use the
Evaluation Material for any purpose other than in connection with the Merger and
the transactions contemplated hereunder. Each agrees not to disclose or allow
disclosure to others of any Evaluation Material, except to such party’s
Affiliates or Representatives, in each case, to the extent necessary to permit
such Affiliate or Representative to assist such party in connection with the
Merger and the transactions contemplated hereunder. Each agrees that it will,
within ten (10) days of the other party’s request, re-deliver to such party all
copies of that party’s Evaluation Material in its possession or that of its
Affiliates or Representatives if the Merger does not close as contemplated
herein.

 

(c)           In the event any party or anyone to whom Evaluation Material has
been transmitted in accordance with the terms herein is requested in connection
with any proceeding to disclose any Evaluation Material, or a party has
determined that it is required under applicable law or regulation to disclose
Evaluation Material, such party will give the other party prompt notice of such
request or determination so that the other party may seek an appropriate
protective

 

33

--------------------------------------------------------------------------------


 

order or other remedy or waive compliance with this Agreement, and such party
will cooperate with the other party to obtain such protective order. In the
event such protective order is not obtained, the other party waives compliance
with the relevant provisions of this Section, such party (or such person to whom
such request is directed) will furnish only that portion of the Evaluation
Material which is required to be disclosed. The parties acknowledge that, upon
execution and delivery, this Agreement (but not the exhibits and schedules
thereto) will be filed by MPMAC with the SEC under cover of Form 8-K.

 

(d)           Notwithstanding any of the foregoing, if prior to Closing, for any
reason, the transactions contemplated by this Agreement are not consummated,
neither MPMAC nor Radius nor any of their Representatives shall disclose to
third parties or otherwise use any Evaluation Material or other confidential
information received from the other party in the course of investigating,
negotiating, and performing the transactions contemplated by this Agreement;
provided, however, that nothing shall be deemed to be confidential information
which:

 

(i)            is or becomes generally available to the public other than as a
result of a disclosure by such party, its affiliates or Representatives;

 

(ii)           was available to such party on a non-confidential basis prior to
its disclosure;

 

(iii)          becomes available to such party on a non-confidential basis from
a source other than the other party or its agents, advisors or Representatives;

 

(iv)          developed by such party independently of any disclosure by the
other party; or

 

(v)           is disclosed in compliance with Section 6.3(c).

 

Nothing in this Section 6.3 shall prohibit the disclosure of information
required to be made under federal or state securities laws. If any disclosure is
so required, the party making such disclosure shall consult with the other party
prior to making such disclosure, and the parties shall use all reasonable
efforts, acting in good faith, to agree upon a text for such disclosure which is
satisfactory to both parties.

 

(e)           MPMAC and Radius each agree that money damages would not be
sufficient to remedy any breach by the other party of this Section, and that, in
addition to all other remedies, each party against which a breach of this
Section has been committed shall be entitled to specific performance and
injunctive or other equitable relief as a remedy of such breach.

 

6.4          Tax Treatment.  It is intended by the parties hereto that the
Merger shall constitute a reorganization within the meaning of Section 368(a) of
the Code. Each of the parties hereto adopts this Agreement as a “plan of
reorganization” within the meaning of Treasury Regulation § 1.368-2(g) and
1.368-3(a). Both prior to and after the Closing, each party’s books and records
shall be maintained, and all federal, state and local income Tax returns and
schedules

 

34

--------------------------------------------------------------------------------


 

thereto shall be filed in a manner consistent with the Merger being qualified as
a reorganization under Section 368(a) of the Code (and comparable provisions of
any applicable state or local laws); except to the extent the Merger is
determined in a final administrative or judicial decision not to qualify as such
a reorganization within the meaning of Code Section 368(a). Each of Radius and
MPMAC and their respective Affiliates agree to provide the customary
representations, assumptions and qualifications regarding the treatment of the
Merger and this Agreement as a reorganization within the meaning of
Section 368(a) of the Code.

 

6.5          Press Releases.  Radius and MPMAC shall agree with each other as to
the form and substance of any press release or public announcement related to
this Agreement or the transactions contemplated hereby; provided, however, that
nothing contained herein shall prohibit either party, following notification to
the other party, from making any disclosure which is required by law or
regulation. If any such press release or public announcement is so required, the
party making such disclosure shall consult with the other party prior to making
such disclosure, and the parties shall use all reasonable efforts, acting in
good faith, to agree upon a text for such disclosure which is satisfactory to
both parties.

 

6.6          Securities Reports.  MPMAC shall timely file with the SEC all
reports and other documents required to be filed under the Securities Act or
Exchange Act. All such reports and documents (i) shall not, as of the date of
such filing, contain any untrue statement of material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and (ii) shall comply as to form, in all material respects, with the
applicable rules and regulations of the SEC. MPMAC agrees to provide to Radius
copies of all reports and other documents filed under the Securities Act or
Exchange Act with the SEC by it between the date hereof and the Effective Date
within two (2) days after the date such reports or other documents are filed
with the SEC.

 

6.7          Private Placement.  Each of Radius and MPMAC shall take all
necessary action on its part such that the issuance of the Merger Consideration
to Radius stockholders constitutes a valid “private placement” under the
Securities Act. Without limiting the generality of the foregoing, Radius shall
(1) provide each Radius stockholder with a stockholder qualification
questionnaire in the form reasonably acceptable to both MPMAC and Radius (a
“Stockholder Questionnaire”) and (2) use its commercially reasonably best
efforts to cause each Radius stockholder to truthfully attest that (i) such
stockholder is acquiring the Merger Consideration for his, her or its sole
account, for investment and not with a view to the resale or distribution
thereof and (ii) that stockholder either (A) is an “accredited investor” as
defined in Regulation D of the Securities Act, (B) has such knowledge and
experience in financial and business matters that the stockholder is capable of
evaluating the merits and risks of receiving the Merger Consideration, or
(C) has appointed an appropriate person reasonably acceptable to both MPMAC and
Radius to act as the stockholder’s purchaser representative in connection with
evaluating the merits and risks of receiving the Merger Consideration.

 

6.8          Radius Stockholders’ Meeting; Materials to Stockholders.

 

(a)           Radius shall, in accordance with Section 251 of the DGCL and its
certificate of incorporation and by-laws, duly call, give notice of, convene and
hold a special

 

35

--------------------------------------------------------------------------------


 

meeting of Radius Stockholders (the “Radius Stockholder Meeting”) as promptly as
practicable after the date hereof for the purpose of considering and taking
action upon this Agreement and the Merger. Alternatively, Radius shall use its
best efforts to obtain, in lieu of holding the Radius Stockholder Meeting, the
written consent of the number of Radius stockholders necessary under its
Certificate of Incorporation, Bylaws and the DGCL to approve this Agreement and
the Merger.

 

(b)           Radius shall as promptly as practicable following the date of this
Agreement prepare and mail to Radius stockholders all information as may
required to comply with the DGCL, the Securities Act and the Exchange Act.

 

6.9          No Solicitation.

 

(a)           Unless and until this Agreement shall have been terminated
pursuant to Section 8.1, neither MPMAC nor its officers, directors or agents
shall, directly or indirectly, encourage, solicit or initiate discussions or
negotiations with, or engage in negotiations or discussions with, or provide
non-public information to, any Person or group of Persons concerning any merger,
sale of capital stock, sale of substantial assets or other business combination;
provided, however, that MPMAC may engage in such discussion and provide such
non-public information (subject to obtaining confidentiality agreements) in
response to an unsolicited proposal from an unrelated party if the Board of
Directors of MPMAC determines, in good faith, after consultation with counsel,
that the failure to engage in such discussions and provide such non-public
information (subject to obtaining confidentiality agreements) may constitute a
breach of the fiduciary or legal obligations of the Board of Directors of MPMAC.
MPMAC will promptly advise Radius if it receives a proposal or inquiry with
respect to the matters described above.

 

(b)           Unless and until this Agreement shall have been terminated
pursuant to Section 8.1, neither Radius nor its officers, directors or agents
shall, directly or indirectly, encourage, solicit or initiate discussions or
negotiations with, or engage in negotiations or discussions with, or provide
non-public information to, any Person or group of Persons concerning any merger,
sale of capital stock, sale of substantial assets or other business combination;
provided, however, that Radius may engage in such discussion in response to any
unsolicited proposal from an unrelated party if the Board of Directors of Radius
determines, in good faith, after consultation with counsel, that the failure to
engage in such discussions and provide such non-public information (subject to
obtaining confidentiality agreements) may constitute a breach of the fiduciary
or legal obligations of the Board of Directors of Radius. Radius will promptly
advise MPMAC if it receives a proposal or inquiry with respect to the matters
described above.

 

6.10        Failure to Fulfill Conditions.  In the event that either of the
parties hereto determines that a condition to its respective obligations to
consummate the transactions contemplated hereby cannot be fulfilled on or prior
to the termination of this Agreement, it will promptly notify the other party.

 

36

--------------------------------------------------------------------------------


 

6.11        Notification of Certain Matters.  On or prior to the Effective Date,
each party shall give prompt notice to the other party of (i) the occurrence or
failure to occur of any event or the discovery of any information, which
occurrence, failure or discovery would be likely to cause any representation or
warranty on its part contained in this Agreement to be untrue, inaccurate or
incomplete after the date hereof in any material respect or, in the case of any
representation or warranty given as of a specific date, would be likely to cause
any such representation or warranty on its part contained in this Agreement to
be untrue, inaccurate or incomplete in any material respect as of such specific
date, and (ii) any material failure of such party to comply with or satisfy any
covenant or agreement to be complied with or satisfied by it hereunder.

 

6.12        Customary Representations, Assumptions and Qualifications.  MPMAC
and its respective Affiliates agree to provide the customary representations,
assumptions and qualifications with respect to registration of the shares of
MPMAC Common Stock and MPMAC Preferred Stock to be issued in the Merger under
the Securities Act.

 

ARTICLE VII
CONDITIONS

 

7.1          Conditions to Obligations of Each Party.  The respective
obligations of each party to effect the transactions contemplated hereby are
subject to the fulfillment or waiver at or prior to the Effective Date of the
following conditions:

 

(a)           No Prohibitive Change of Law. There shall have been no law,
statute, rule or regulation, domestic or foreign, enacted or promulgated which
would prohibit or make illegal the consummation of the transactions contemplated
hereby.

 

(b)           Stockholder Approvals. This Agreement and the Merger shall have
been approved by the Requisite Radius Stockholder Vote.

 

(c)           Section 14(f) Compliance. Ten days shall have elapsed since an
information statement containing the information required by Section 14(f) of
the Exchange Act and Rule 14f-1 promulgated thereunder has been filed with the
SEC and transmitted to the stockholders of MPMAC in accordance with said
Rule 14f-1.

 

(d)           Adverse Proceedings. There shall not be threatened, instituted or
pending any action or proceeding before any court or governmental authority or
agency (i) challenging or seeking to make illegal, or to delay or otherwise
directly or indirectly restrain or prohibit, the consummation of the
transactions contemplated hereby or seeking to obtain material damages in
connection with such transactions, (ii) seeking to prohibit direct or indirect
ownership or operation by MPMAC or Merger Sub of all or a material portion of
the business or assets of Radius, or to compel MPMAC or Merger Sub or Radius to
dispose of or to hold separately all or a material portion of the business or
assets of MPMAC or Merger Sub or of Radius, as a result of the transactions
contemplated hereby; (iii) seeking to invalidate or render unenforceable any
material provision of this Agreement or any of the other agreements attached as
exhibits hereto or contemplated hereby, or (iv) otherwise relating to and
materially adversely affecting the transactions contemplated hereby.

 

37

--------------------------------------------------------------------------------


 

(e)           Governmental Action. There shall not be any action taken, or any
statute, rule, regulation, judgment, order or injunction proposed, enacted,
entered, enforced, promulgated, issued or deemed applicable to the transactions
contemplated hereby, by any federal, state or other court, government or
governmental authority or agency, that would reasonably be expected to result,
directly or indirectly, in any of the consequences referred to in
Section 7.1(d).

 

(f)            Market Condition. There shall not have occurred any general
suspension of trading on the New York Stock Exchange, the Nasdaq Stock Market,
or any general bank moratorium or closing or any war, national emergency or
other event affecting the economy or securities trading markets in any of the
foregoing cases generally that would make completion of the Merger impossible.

 

(g)                       Recapitalization of Radius.  The Recapitalization (as
such term is defined in that certain Series A-1 Convertible Preferred Stock
Purchase Agreement by and among Radius and the Investors party thereto dated the
date hereof (the “Radius Series A-1 Purchase Agreement”)) and the Stage I
Closing (as such term is defined in the Radius Series A-1 Purchase Agreement)
shall have been consummated.

 

7.2          Additional Conditions to Obligation of MPMAC and Merger Sub.  The
obligation of MPMAC and Merger Sub to consummate the transactions contemplated
hereby in accordance with the terms of this Agreement is also subject to the
fulfillment or waiver of the following conditions:

 

(a)           Representations and Compliance. The representations of Radius
contained in this Agreement were accurate as of the date of this Agreement and
are accurate as of the Closing Date, in all respects (in the case of any
representation containing any materiality qualification) or in all material
respects (in the case of any representation without any materiality
qualification), except for representations and warranties made as of a specific
date, which shall be accurate as of such date. Radius shall in all material
respects have performed each obligation and agreement and complied with each
covenant to be performed and complied with by it hereunder at or prior to the
Closing Date.

 

(b)           Officers’ Certificate. Radius shall have furnished to MPMAC and
Merger Sub a certificate of the Chief Executive Officer and the Treasurer of
Radius, dated as of the Effective Date, in which such officers shall certify
that, to their best Knowledge, the conditions set forth in Section 7.2(a) have
been fulfilled.

 

(c)           Secretary’s Certificate. Radius shall have furnished to MPMAC
(i) copies of the text of the resolutions by which the corporate action on the
part of Radius necessary to approve this Agreement, the Certificate of Merger
and the transactions contemplated hereby and thereby were taken, (ii) a
certificate dated as of the Closing Date executed on behalf of Radius by its
corporate secretary or one of its assistant corporate secretaries certifying to
MPMAC that such copies are true, correct and complete copies of such resolutions
and that such resolutions were duly adopted and have not been amended or
rescinded, (iii) an incumbency

 

38

--------------------------------------------------------------------------------


 

certificate dated as of the Closing Date executed on behalf of Radius by its
corporate secretary or one of its assistant corporate secretaries certifying the
signature and office of each officer of Radius executing this Agreement, the
Certificate of Merger or any other agreement, certificate or other instrument
executed pursuant hereto by Radius, (iv) a copy of the Certificate of
Incorporation of Radius, certified by the Secretary of State of Delaware, and a
certificate from the Secretary of State of Delaware evidencing the good standing
of Radius in such jurisdiction as of a day within three business days prior to
the Closing Date.

 

(d)           Consents and Approvals. Radius shall have obtained all consents
and approvals necessary to consummate the transactions contemplated by this
Agreement, in order that the transactions contemplated herein not constitute a
breach or violation of, or result in a right of termination or acceleration of,
or creation of any encumbrance on any of Radius’s assets pursuant to the
provisions of, any agreement, arrangement or undertaking of or affecting Radius
or any license, franchise or permit of or affecting Radius.

 

(e)           Merger Certificate. Radius shall have executed a copy of the
Certificate of Merger.

 

(f)            Stockholder Questionnaire. Each of the Radius stockholders shall
have executed and delivered to MPMAC a completed Stockholder Questionnaire that
is accurate in all material respects and contains the attestations contemplated
in clause (2) of Section 6.7.

 

(g)           Indemnification of MPMAC Officers and Directors.  Each of the
Indemnity Agreements between MPMAC and each of its current and former officers
and directors shall be in full force and effect.

 

(h)           Securities Law Opinion.  Bingham McCutchen LLP, as counsel to
MPMAC, shall have issued an opinion, which opinion may be based on customary
representations from Radius, MPMAC and their respective stockholders and
Affiliates and subject to customary assumptions and qualifications, to the
effect that it is not necessary to register the shares of MPMAC Common Stock and
MPMAC Preferred Stock to be issued in the Merger under the Securities Act in
connection with such issuance in the Merger.

 

7.3          Additional Conditions to Obligation of Radius.  The obligation of
Radius to consummate the transactions contemplated hereby in accordance with the
terms of this Agreement is also subject to the fulfillment or waiver of the
following conditions:

 

(a)           Representations And Compliance. The representations of MPMAC and
Merger Sub contained in this Agreement were accurate as of the date of this
Agreement and are accurate as of the Effective Time, in all respects (in the
case of any representation containing any materiality qualification) or in all
material respects (in the case of any representation without any materiality
qualification), except for representations and warranties made as of a specific
date, which shall be accurate as of such date. MPMAC and Merger Sub,
respectively, shall in all material respects have performed each obligation and
agreement and complied with each covenant to be performed and complied with by
them hereunder at or prior to the Effective Date.

 

39

--------------------------------------------------------------------------------


 

(b)           Officers’ Certificate. MPMAC shall have furnished to Radius a
certificate of the Chief Executive Officer and the Chief Financial Officer of
MPMAC, dated as of the Effective Date, in which such officers shall certify
that, to their best Knowledge, the conditions set forth in Section 7.3(a) have
been fulfilled.

 

(c)           Secretary’s Certificate. MPMAC shall have furnished to Radius
(i) copies of the text of the resolutions by which the corporate action on the
part of MPMAC necessary to approve this Agreement and the Certificate of Merger,
the election of the directors of MPMAC to serve following the Closing Date and
the transactions contemplated hereby and thereby were taken, which shall be
accompanied by a certificate of the corporate secretary or assistant corporation
secretary of MPMAC dated as of the Closing Date certifying to Radius that such
copies are true, correct and complete copies of such resolutions and that such
resolutions were duly adopted and have not been amended or rescinded, (ii) an
incumbency certificate dated as of the Closing Date executed on behalf of MPMAC
by its corporate secretary or one of its assistant corporate secretaries
certifying the signature and office of each officer of MPMAC executing this
Agreement, the Certificate of Merger or any other agreement, certificate or
other instrument executed pursuant hereto, and (iii) a copy of the Certificate
of Incorporation of MPMAC, certified by the Secretary of State of Delaware, and
certificates from the Secretary of State of Delaware evidencing the good
standing of MPMAC in such jurisdiction as of a day within three business days
prior to the Closing Date.

 

(d)           Consents and Approvals. MPMAC and Merger Sub shall have obtained
all consents and approvals necessary to consummate the transactions contemplated
by this Agreement in order that the transactions contemplated herein not
constitute a breach or violation of, or result in a right of termination or
acceleration of, or creation of any encumbrance on any of MPMAC’s or Merger
Sub’s assets pursuant to the provisions of, any agreement, arrangement or
undertaking of or affecting MPMAC or any license, franchise or permit of or
affecting MPMAC.

 

(e)           MPMAC Certificate of Designation. MPMAC shall have filed the
Certificate of Designations and such filing shall have been accepted by the
Secretary of State of the State of Delaware.

 

(f)            Resignations. Each of the non-continuing officers and
non-continuing directors of MPMAC immediately prior to the Effective Time shall
deliver duly executed resignations from their positions with MPMAC effective
immediately after the Effective Time.

 

(g)           MPMAC Liabilities. Except for MPMAC Professional Fees (which MPMAC
Professional Fees shall not exceed $10,000), MPMAC shall have no liabilities.

 

(h)        Dissenters’ Rights. Holders of no more than [ten (10)] percent of the
outstanding shares of Radius Common Stock and Radius Preferred Stock,
respectively, shall have validly exercised, or remained entitled to exercise,
their appraisal rights under Section 262 of the DGCL.

 

40

--------------------------------------------------------------------------------


 

(j)            Indemnification of Radius Officers and Directors.  Each of the
Indemnity Agreements between Radius and each of its current and former officers
and directors shall be in full force and effect.

 

(k)           Tax Opinion. Bingham McCutchen LLP, counsel to Radius, shall have
issued an opinion, which opinion may be based on customary representations from
Radius, MPMAC and their respective Affiliates and subject to customary
assumptions and qualifications, to the effect that for federal income tax
purposes: (i) the Merger will qualify as a reorganization under
Section 368(a) of the Code; and (ii) Radius, MPMAC and Merger Sub will each be a
party to the reorganization within the meaning of Section 368(b) of the Code.

 

ARTICLE VIII
TERMINATION

 

8.1          Termination.  This Agreement may be terminated prior to the
Effective Date:

 

(a)           by mutual consent of Radius and MPMAC, if the Board of Directors
of each so determines by vote of a majority of the members of its entire board;

 

(b)           by MPMAC, if any representation of Radius set forth in this
Agreement was inaccurate when made or becomes inaccurate such that the condition
set forth in Section 7.2(a) could not be satisfied;

 

(c)           by Radius, if any representation of MPMAC set forth in this
Agreement was inaccurate when made or becomes inaccurate such that the condition
set forth in Section 7.3(a) could not be satisfied;

 

(d)           by MPMAC, if Radius fails to perform or comply with any of the
obligations that it is required to perform or to comply with under this
Agreement such that the condition set forth in Section 7.2(a) could not be
satisfied;

 

(e)           by Radius, if MPMAC fails to perform or comply with any of the
obligations that it is required to perform or to comply with under this
Agreement such that the condition set forth in Section 7.3(a) could not be
satisfied;

 

(f)            by Radius, if, following a vote by the stockholders of Radius at
the Radius Stockholder Meeting or following a solicitation for written consent
of the stockholders of Radius in lieu of the Radius Stockholder Meeting, the
Merger and this Agreement are not duly approved by the stockholders of Radius;

 

(g)           by either Radius or MPMAC if the Closing Date is not on or before
September 30, 2011 or such later date as Radius and MPMAC may mutually agree
(except that a party seeking to terminate this Agreement pursuant to this clause
may not do so if the failure to consummate the Merger by such date shall be due
to the action or failure to act of the party seeking to terminate this Agreement
in breach of such party’s obligations under this Agreement);

 

41

--------------------------------------------------------------------------------


 

(h)           by MPMAC if, after complying with Section 6.9(a) and affording
Radius ten (10) business days notice of its proposal to enter into an agreement
with a third party for a transaction of a nature specified in
Section 6.9(a) (and, if Radius so elects, after good faith negotiations with
Radius during such ten business day period, to attempt to make adjustments in
the terms and conditions of this Agreement as would enable MPMAC to proceed with
the Merger), the Board of Directors of MPMAC shall have concluded that such
third party offer is superior to the provisions of this Agreement, after
considering any revised offer made by Radius; and

 

(i)            by Radius if, after complying with Section 6.9(b) and affording
MPMAC ten (10) business days notice of its proposal to enter into an agreement
with a third party for a transaction of a nature specified in
Section 6.9(b) (and, if MPMAC so elects, after good faith negotiations with
MPMAC during such ten business day period to attempt to make adjustments in the
terms and conditions of this Agreement as would enable Radius to proceed with
the Merger), the Board of Directors of Radius shall have concluded that such
third party offer is superior to the provisions of this Agreement, after
considering any revised offer made by MPMAC.

 

8.2          Effect of Termination.  If this Agreement is terminated pursuant to
Section 8.1 hereof, then (a) this Agreement shall become void and have no effect
whatsoever, except that the provisions of Article I (“Definitions”), this
Article VIII (“Termination”), Article IX (“General Provisions”) and Section 6.2
(“Expenses”) shall survive any such termination, (b) no party hereto shall have
any liability hereunder arising from any breach by such party of any provision
of this Agreement if such breach occurred prior to such termination, (c) each
party will redeliver all documents, work papers and other material of the other
party or parties relating to the transactions contemplated hereby including such
memoranda, notes, lists, records or other documents compiled or derived from
such material, whether so obtained before or after the execution hereof, to the
party furnishing the same and (d) all information received by any party hereto
with respect to the business of the other parties or their affiliated companies
shall remain subject to the terms of Section 6.3(b) - (e) hereof.

 

ARTICLE IX
GENERAL PROVISIONS

 

9.1          Notices.  All notices and other communications hereunder shall be
in writing and shall be sufficiently given if made by hand delivery, by
telecopier, by overnight delivery service for next business day delivery, or by
registered or certified mail (return receipt requested), in each case with
delivery charges prepaid, to the parties at the following addresses (or at such
other address for a party as shall be specified by it by like notice):

 

If to Radius:

 

Radius Health, Inc.

 

 

201 Broadway, 6th floor

 

 

Cambridge, MA  02139

 

 

Attn: Richard Lyttle

 

42

--------------------------------------------------------------------------------


 

With copies to:

 

Bingham McCutchen LLP

 

 

One Federal Street

 

 

Boston, MA 02110

 

 

Facsimile: 617-951-8736

 

 

Telephone: 617-951-8000

 

 

Attn: Julio E. Vega, Esq. and Matthew J. Cushing, Esq.

 

 

 

If to MPMAC

 

MPM Acquisition Corp.

or Merger Sub:

 

MPM Asset Management LLC

 

 

300 Technology Square, Fifth Floor

 

 

Cambridge, MA 02139

 

 

Facsimile: 617-551-4701

 

 

Telephone: 617-551-4700

 

 

Attn: Nick Harvey

 

All such notices and other communications shall be deemed to have been duly
given as follows: when delivered by hand, if personally delivered, when
received; (i) if delivered by registered or certified mail (return receipt
requested), when receipt acknowledged; or (ii) if telecopied, on the day of
transmission or, if that day is not a business day, on the next business day;
and the next business day delivery after being timely delivered to a recognized
overnight delivery service.

 

9.2          No Survival.  The representations and warranties and obligations
contained in this Agreement will terminate at the Effective Time or on
termination of this Agreement in accordance with Section 8.1, except that, if
the Effective Time occurs, the obligations contained in Article II and any other
obligation contained in this Agreement requiring performance or compliance after
the Effective Time (including without limitation Section 6.3(d)) will survive
the Effective Time indefinitely.

 

9.3          Interpretation.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. References to Sections and Articles refer to
Sections and Articles of this Agreement unless otherwise stated. Words such as
“herein,” “hereinafter,” “hereof,” “hereto,” “hereby” and “hereunder,” and words
of like import, unless the context requires otherwise, refer to this Agreement
(including the Schedules hereto). As used in this Agreement, the masculine,
feminine and neuter genders shall be deemed to include the others if the context
requires.

 

9.4          Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated, and the parties shall negotiate
in good faith to modify this Agreement and to preserve each party’s anticipated
benefits under this Agreement.

 

43

--------------------------------------------------------------------------------


 

9.5          Amendment.  This Agreement may not be amended or modified except by
an instrument in writing approved by the parties to this Agreement and signed on
behalf of each of the parties hereto.

 

9.6          Waiver.  At any time prior to the Effective Date, any party hereto
may (a) extend the time for the performance of any of the obligations or other
acts of the other party hereto or (b) waive compliance with any of the
agreements of the other party or with any conditions to its own obligations, in
each case only to the extent such obligations, agreements and conditions are
intended for its benefit. Any such extension or waiver shall only be effective
if made in writing and duly executed by the party giving such extension or
waiver.

 

9.7          Miscellaneous.  This Agreement (together with all other documents
and instruments referred to herein): (a) constitutes the entire agreement, and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties, with respect to the subject matter hereof; and (b) shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, but shall not be assignable by either party hereto
without the prior written consent of the other party hereto.

 

9.8          Counterparts.  This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.

 

9.9          Third Party Beneficiaries.  Each party hereto intends that this
Agreement, except as expressly provided herein, shall not benefit or create any
right or cause of action in or on behalf of any person other than the parties
hereto.

 

9.10        Governing Law.  This Agreement is governed by the internal laws of
the State of Delaware without regard to such State’s principles of conflicts of
laws that would defer to the substantive laws of another jurisdiction.

 

9.11        Jurisdiction; Service of Process.  Any action or proceeding seeking
to enforce any provision of, or based on any right arising out of, this
Agreement must, to the extent such courts will accept such jurisdiction,
be brought against any of the parties in the courts of the State of Delaware,
or, if it has or can acquire jurisdiction, in the United States District Court
for the District of Delaware, and each of the parties consents to the
jurisdiction of those courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any such action or proceeding may be served by sending or delivering
a copy of the process to the party to be served at the address and in the manner
provided for the giving of notices in Section 9.1. Nothing in this Section 9.11,
however, affects the right of any party to serve legal process in any other
manner permitted by law.

 

9.12        Disclosure in Schedules.  For purposes of this Agreement, with
respect to any matter that is clearly disclosed on any Schedule hereto with
respect to any Section hereof in such a way as to make its relevance to the
information called for by another Section hereof or any other Schedule, as the
case may be, reasonably apparent, such matter shall be deemed to have been
disclosed in response to such other Section or Schedule, notwithstanding the
omission of

 

44

--------------------------------------------------------------------------------


 

any appropriate cross-reference thereto; provided, however, that each of MPMAC
and Radius hereby covenants to make a good faith diligent effort to make all
appropriate cross-references within and to any and all Sections of this
Agreement and Schedules hereto.

 

[Remainder of Page Left Intentionally Blank - Signature Page to Follow]

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above by their respective officers.

 

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

By:

/s/ C. Richard Lyttle

 

 

Name:

C. Richard Lyttle

 

 

Title:

President

 

 

 

MPM ACQUISITION CORP.

 

 

 

 

 

By:

/s/ C. Richard Lyttle

 

 

Name:

C. Richard Lyttle

 

 

Title:

President

 

 

 

RHI MERGER CORP.

 

 

 

 

 

By:

/s/ C. Richard Lyttle

 

 

Name:

C. Richard Lyttle

 

 

Title:

President

 

Signature Page to

Agreement and Plan of Merger

 

46

--------------------------------------------------------------------------------